



CONFIDENTIAL TREATMENT REQUESTED BY THE MADISON SQUARE GARDEN COMPANY


Exhibit 10.60
Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.
GROUND LEASE


by and among
SANDS ARENA LANDLORD LLC,
a Nevada limited liability company, as Lessor,


VENETIAN CASINO RESORT, LLC,
a Nevada limited liability company,


MSG LAS VEGAS, LLC,
a Delaware limited liability company, as Lessee,


and


MSG SPORTS & ENTERTAINMENT, LLC,
a Delaware limited liability company








Dated as of July 16, 2018




Premises: See Exhibit A attached hereto.









--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED BY THE MADISON SQUARE GARDEN COMPANY


TABLE OF CONTENTS
 
 
Page


1.
Definitions
3


2.
Lease; Lease Term
13


3.
Fixed Rent; Lessor’s Participation Payment
14


4.
Uses
15


5.
Improvements.
18


6.
Environmental Matters; Premises Use
25


7.
Maintenance, Repairs and Replacements; Services and Security; Management
28


8.
Alterations and Additions
28


9.
Intentionally Deleted
29


10.
Compliance with Applicable Laws
29


11.
Liens
29


11.
No Claims Against Lessor
29


12.
Permitted Contests
30


13.
Lessor’s Access Rights
30


14.
Mutual Indemnification
30


15.
Utility Services
31


16.
Quiet Enjoyment
31


17.
Subordination
32


18.
Insurance
32


19.
Damage to or Destruction of Property
33


20.
Taking
34


21.
Mortgage of Leasehold Estate
35


22.
Assignment by Lessee or MSG S&E and Subleases
40


23.
Performance on Behalf of Lessee
42


24.
Events of Default
43


25.
Remedies
44


26.
Acceptance of Surrender
46


27.
Brokers
46


28.
No Merger of Title
47


29.
Estoppel Certificate
47


30.
Intentionally Deleted
47


31.
Representations, Warranties, and Covenants
47


32.
Intentionally Deleted
51


33.
Intentionally Deleted
52


34.
Sale Notice; Restriction on Sale to Competitor
52


35.
Notices
52


36.
End of Lease Term
54


37.
Limitation of Liability
54


38.
Memorandum of Lease
54


39.
Miscellaneous
54






--------------------------------------------------------------------------------






CONFIDENTIAL TREATMENT REQUESTED BY THE MADISON SQUARE GARDEN COMPANY


Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.
GROUND LEASE
This GROUND LEASE (this “Lease”), dated as of July 16, 2018 (the “Lease
Commencement Date”), is by and among Sands Arena Landlord LLC, a Nevada limited
liability company (together with its permitted successors and assigns,
“Lessor”), MSG Las Vegas, LLC, a Delaware limited liability company (together
with its permitted successors and assigns, “Lessee”), Venetian Casino Resort,
LLC, a Nevada limited liability company (“VCR”), and MSG Sports & Entertainment,
LLC, a Delaware limited liability company (“MSG S&E”). VCR and MSG S&E join in
this Lease for the purposes set forth in Section 2.3. Lessor and Lessee are
sometimes referred to herein individually as a “Party” and collectively as the
“Parties.”
RECITALS:
A.
Lessor is the owner of that certain real property located in the County of
Clark, State of Nevada, consisting of approximately 18.63 acres, as more
particularly described in Exhibit A attached hereto (the “Premises”), which
Premises for purposes of this Lease excludes mineral rights and groundwater or
other water rights.

B.
Lessor desires to lease the Premises to Lessee, and Lessee desires to hire and
lease the Premises from Lessor, subject to, upon and in accordance with the
terms, provisions, covenants and conditions of this Lease, for the purpose of
developing and constructing a new, approximately 602,267 square foot,
first-class, multi-function event venue with capacity of at least 16,000 seats
(the “Venue”), together with the Bridge, as defined herein (collectively, the
“Project”), to be built on the Premises in accordance with the governmental
approvals listed on Exhibit F attached hereto (as may be amended or modified
from time to time in accordance with this Lease, collectively, the “Project
Entitlements”).

C.
Concurrently herewith Lessee is acquiring an interest in Lessor’s right, title
and interest in and to such entitlements, easements, air rights, development
rights, and other privileges appurtenant to the Premises as provided herein.

D.
Lessee and VCR, as predecessor-in-interest to Lessor under the Agreement to
Lease, previously entered into that certain Agreement dated as of May 20, 2016
(the “Agreement to Lease”). By its execution of this Lease, each of Lessor and
Lessee acknowledges and agrees that all of the conditions precedent to such
Party’s obligation to execute this Lease as set forth in the Agreement to Lease
have been fulfilled or waived in writing, and that the Agreement to Lease is of
no further force or effect.

E.
Concurrently with the execution of this Lease, (1) Lessee, VCR, and Sands Expo &
Convention Center, Inc., a Nevada corporation (“Sands Expo”), have entered into
that certain License Agreement (Path of Travel) (the “Path of Travel License”),
(2) Lessee and





--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED BY THE MADISON SQUARE GARDEN COMPANY


Sands Expo have entered into that certain Parking License Agreement (the
“Parking License”), and (3) Lessee, MSG S&E, and VCR have entered into that
certain Cross-Marketing Agreement (the “Cross-Marketing Agreement” and together
with this Lease, the Path of Travel License and the Parking License, the “Arena
Documents”).
NOW, THEREFORE, in reliance on the foregoing and in consideration of the mutual
covenants, agreements and conditions set forth herein, and of other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto do agree as follows:
1.
Definitions. As used in this Lease the following terms shall have the following
respective meanings:

1.1.
“Actual Weekend Event Average” is defined in Section 4.3.1.

1.2.
“Actual Yearly Event Average” is defined in Section 4.3.1.

1.3.
“Affiliate” shall mean any Person directly or indirectly controlling, controlled
by or under common control with another Person. For so long as Lessee is an
Affiliate of the Madison Square Garden Company, the term “Affiliate” as applied
to Lessee shall mean The Madison Square Garden Company or any entity directly or
indirectly controlled by The Madison Square Garden Company.

1.4.
“Agreement to Lease” is defined in Recital D.

1.5.
“Applicable Laws” shall mean any and all codes, laws, rules, regulations,
statutes, orders, resolutions, ordinances, administrative or other requirements,
covenants, conditions and restrictions of any governmental or quasi-governmental
entity (including but not limited to all applicable anti-corruption laws,
anti-money laundering laws, and fair competition laws) applicable to Lessee
(including without limitation the operation of Lessee’s business and the
performance of Lessee’s obligations hereunder), this Lease (to the extent
applicable to Lessee’s interest in the Lease) or the Property; provided that
when the term “Applicable Laws” is used in Section 10.2, such term shall mean
any and all codes, laws, rules, regulations, statutes, orders, resolutions,
ordinances, administrative or other requirements, covenants, conditions and
restrictions of any governmental or quasi-governmental entity (including but not
limited to all applicable anti-corruption laws, anti-money laundering laws, and
fair competition laws) regarding the operation of Lessor’s business and the
performance of Lessor’s obligations hereunder.

1.6.
“Approved Transfer” is defined in Section 22.3.

1.7.
“Asset Transferee” is defined in Section 22.8.

1.8.
“Assignment” shall mean any sale, assignment, pledge, mortgage, encumbrance or
any other transfer by Lessee, including transfers as security for obligations of
this Lease or of Lessee’s rights and obligations under this Lease or any
subletting of all





3

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED BY THE MADISON SQUARE GARDEN COMPANY


or substantially all of the Property (except for any license or sublease entered
into in connection with an event booking). With respect to Lessee (and not MSG
S&E), the term “Assignment” shall also include any direct transfer of the equity
interests in such Lessee (or the direct transfer of any other entity where all
or substantially all of such entity’s assets consist of a direct or indirect
interest in Lessee).
1.9.
“Bridge” is defined in Section 5.7.1.

1.10.
“Bridge Construction Drawings” is defined in Section 5.7.4.

1.11.
“Bridge DD Documents” is defined in Section 5.7.3.

1.12.
“Bridge Schematic Drawings” is defined in Section 5.7.2.

1.13.
“Building Sponsor” shall mean the entity signing a Sponsorship Agreement and any
brands being included in any signage at the Property or marketing materials for
the Property pursuant to a Sponsorship Agreement.

1.14.
“Building Standard” shall mean a first-class facility that is equal to or better
than Madison Square Garden in New York City, New York and the Forum in
Inglewood, California (or any successor venues to the same); provided, however,
that it is understood and agreed that the Project and other Improvements will
not be exactly the same as any such other facility, and may have, for example,
different types, quality and/or numbers of amenities, concessions, VIP areas,
suites, media/technology and/or seats, recognizing that each such facility owned
and operated by The Madison Square Garden Company and its affiliates has its own
unique history, context, business needs, and commitments.

1.15.
“Business Day” is defined in Section 39.9.

1.16.
“Capital Repairs” means, collectively, any capital improvements, repairs,
replacements, or restoration (but expressly excluding any capital upgrades to
the extent provided in Section 7 hereof) with respect to the Improvements,
including the furniture, fixtures, machinery and equipment thereon, the
depreciable life of which, according to GAAP, is in excess of one year.

1.17.
“Casualty” is defined in Section 19.1.

1.18.
“Casualty Proceeds” is defined in Section 19.1.

1.19.
“Consent Agreement” is defined in Section 21.2.12.

1.20.
“Construction Commencement Date” is defined in Section 5.3.

1.21.
“CPI” shall mean the Consumer Price Index (CPI) compiled by the United States
Department of Labor, Bureau of Labor Statistics for all urban consumers (1982-84
= 100).





4

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED BY THE MADISON SQUARE GARDEN COMPANY


1.22.
“Cumulative Post-Tax Net Cash Flows” shall mean *****.

1.23.
“Cumulative Post-Tax Return” shall mean *****.

1.24.
“Deemed Approval Process” is defined in Section 35.

1.25.
“Default Rate” shall mean the lesser of (i) two percent (2.0%) in excess of the
“prime rate” then published by Wells Fargo Bank, N.A., or its successors, or
(ii) the highest rate permitted by law.

1.26.
“Development” shall mean the construction of the entire Project set forth on the
approved Plans.

1.27.
“Development Completion” shall mean substantial completion of the Development,
as evidenced by the issuance of a temporary or permanent certificate of
occupancy.

1.28.
“Development Completion Date” shall mean the date upon which Development
Completion occurs as evidenced by a notice from Lessee to Lessor promptly
following Development Completion, which notice shall contain a copy of all
applicable certificates of occupancy evidencing that the Development Completion
Date has occurred.

1.29.
“Environmental Law” shall mean any applicable Federal, state, or local statute,
law, rule, regulation, ordinance, code, order or decree of any governmental
authority, and any binding and enforceable judicial interpretation thereof,
relating to pollution, protection of the environment and natural resources, or
protection of human health or safety in respect of Hazardous Materials, and
including principles of common law such as negligence, strict liability and
trespass.

1.30.
“Event of Default” is defined in Section 24.1.

1.31.
“Event” shall mean an event held at the performance arena within the
Improvements with at least four thousand (4,000) attendees.

1.32.
“Event Expenses” is defined in Section 4.4.

1.33.
“Fee Mortgage” is defined in Section 17.

1.34.
“Fee Mortgagee” is defined in Section 17.

1.35.
“First Event Test Year” is defined in Section 4.3.1.

1.36.
“Force Majeure” shall mean, whenever any time period or deadline is prescribed
in this Lease (other than the terms of Sections 18 (Insurance) and 39.16
(Holding Over) hereof and except that in no event shall Force Majeure apply to
the payment of money, nor shall the inability to pay be a Force Majeure event),
such period or





5

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED BY THE MADISON SQUARE GARDEN COMPANY


deadline shall be extended by the number of days that completion of an
obligation is actually delayed due to acts of nature or of the public enemy;
acts of the government; acts of terrorism; fires; floods; tidal waves;
epidemics; quarantine restrictions; freight embargoes; earthquakes; unusually
severe weather; strikes or other substantial interruption of work because of
labor disputes; inability to obtain materials or acceptable substitute materials
on a timely basis; failure or delay in delivery of utilities serving the
Premises not caused by, or outside the reasonable control of, the party claiming
an extension; previously unknown environmental conditions discovered on or
affecting the Premises or any portion thereof, in each case including any delay
caused or resulting from the investigation or remediation of such conditions;
existing unknown or newly discovered geotechnical conditions, including any
delay caused or resulting from the investigation or remediation of such
conditions, litigation that enjoins construction or other work on the Premises
or any portion thereof, causes a lender to refuse to fund, disburse or
accelerate payment on a loan, or prevents or suspends construction work except
to the extent caused by the party claiming an extension; and any action or
proceeding before any judicial, adjudicative, or legislative decision-making
body, including any administrative appeal, that prevent the action that is being
delayed, brought by a third party that challenges any Project Entitlement or
other approval, action or consent required to implement the Project, provided
the foregoing events shall only be considered Force Majeure to the extent the
same (a) do not arise from the acts or negligent omissions of the Party claiming
Force Majeure delay and (b) are not within the reasonable control of such Party.
1.37.
“GAAP” shall mean Generally Accepted Accounting Principles, consistently
applied.

1.38.
“Gaming License” shall mean any license, franchise or other authorization to
own, lease, operate, or otherwise conduct gaming activities, required pursuant
to Nevada or federal law; provided, however, that the uncapitalized term “gaming
license” as used in Section 1.58, Section 31.2.6, and Exhibit G shall mean any
license, franchise or other authorization to own, lease, operate, or otherwise
conduct gaming activities, required pursuant to local, state, federal, or
international law.

1.39.
“Hazardous Material” shall mean any substance, material or waste (regardless of
physical form or concentration) that is (a) toxic, radioactive, hazardous,
explosive, carcinogenic, ignitable, corrosive, reactive or words of similar
meaning or regulatory effect under Environmental Laws; or (b) restricted or
regulated under any Environmental Laws. Without limiting the foregoing,
“Hazardous Materials” includes petroleum, petroleum products and by-products
including gasoline, diesel fuel or other petroleum hydrocarbons; asbestos and
asbestos-containing materials, in any form, whether friable or nonfriable;
polychlorinated biphenyls; and radon gas.





6

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED BY THE MADISON SQUARE GARDEN COMPANY


1.40.
“Impositions” shall mean all *****.

1.41.
“Improvements” shall mean all buildings and other additions, alterations,
modifications and improvements now or hereafter located on the Premises, and all
renewals or replacements thereof, including without limitation the Venue and the
Bridge and all other aspects of the Project.

1.42.
“Income Tax Payments” shall mean income tax payments calculated (i) using a rate
equal to the sum of (A) five percent (5%) plus (B) the highest Nevada state
income tax rate then applicable to corporations (if any), as may be adjusted
from time to time, plus (C) the highest federal income tax rate then applicable
to corporations, as may be adjusted from time to time and (ii) multiplied by Net
Taxable Income.

1.43.
“Indemnitee” is defined in Section 6.1.

1.44.
“Indemnitor” is defined in Section 6.1.

1.45.
“Insurance to Replacement Cost Ratio” shall mean the ratio of (a) the Casualty
Proceeds divided by (b) the replacement cost of the Project.

1.46.
“Interconnection Point” is defined in Section 5.7.1.

1.47.
“Investment” shall mean all capital and expense costs incurred by Lessee during
pre-construction, construction and residual/post-opening construction incurred
to complete the initial full scope of Project development and net of the TI
Allowance to the extent paid to Lessee.

1.48.
“Lease” shall mean this Ground Lease, as it may be amended, modified or
supplemented from time to time in the manner provided herein.

1.49.
“Lease Commencement Date” is defined in the preamble.

1.50.
“Lease Term” is defined in Section 2.2.

1.51.
“Leasehold Foreclosure” shall mean judicial foreclosure of a Leasehold Mortgage,
sale under a power of sale given in a Leasehold Mortgage, and all other remedies
provided by law or equity or specified in the Leasehold Mortgage and, solely
with respect to Leasehold Mortgage that is not a pledge of direct or indirect
ownership interests in the Lessee, enforceable in Nevada at the time of the
foreclosure for divesting the obligor of title in the event of the obligor’s
default under the Leasehold Mortgage or the obligation it secures.

1.52.
“Leasehold Mortgage” means a mortgage, deed of trust, pledge, or other
encumbrance, together with such associated financing statements, fixture
filings, security agreements and related documentation for the purpose of
creating and perfecting a contractual security interest in real property in
favor of a Qualified





7

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED BY THE MADISON SQUARE GARDEN COMPANY


Lender or a pledge of the direct or indirect owner(s) of Lessee, encumbering
Lessee’s interest in this Lease or the Property, or any portion thereof, or the
direct and/or indirect ownership interests in Lessee, provided no Leasehold
Mortgage shall encumber the fee interest in the Premises.
1.53.
“Leasehold Mortgagee” shall mean the mortgagee, beneficiary or other obligee of
any indebtedness secured by a Leasehold Mortgage.

1.54.
“Lessee” is defined in the preamble.

1.55.
“Lessee Parties” is defined in Section 6.6.

1.56.
“Lessee’s Condemnation Value” is defined in Section 20.4.2.

1.57.
“Lessor” is defined in the preamble.

1.58.
“Lessor Competitor” shall mean, at any time that such determination is made
pursuant to Section 1.98 or Section 22.4, (x) any Person that owns or operates a
casino located in Singapore, Macao, the States of Nevada, New Jersey,
Massachusetts or Pennsylvania, or any other jurisdiction in which Lessor or any
LVS Affiliate has obtained or applied for a gaming license (or is a controlled
Affiliate of such a Person); provided that a passive investment constituting
less than ten percent (10%) of the common stock of any such casino shall not
constitute ownership thereof for the purposes of this definition, or (y) any
Person that owns or operates a convention facility, trade show facility,
conference center facility, or exhibition facility located in Singapore, Macao,
the States of Nevada, New Jersey, Massachusetts or Pennsylvania, or any other
jurisdiction in which Lessor or any of its Affiliates owns, operates or is
developing a convention facility, trade show facility, conference center
facility, or exhibition facility (or an Affiliate of such a Person); provided
that a passive investment constituting less than ten percent (10%) of the common
stock of any such convention facility, trade show facility, conference center
facility, or exhibition facility shall not constitute ownership for the purpose
of this definition, or (z) any union pension fund. An “LVS Affiliate” shall mean
Las Vegas Sands Corp. or any entity directly or indirectly controlled by Las
Vegas Sands Corp.

1.59.
“Lessor Delay” shall mean the failure by Lessor or any Lessor Affiliate to
perform any of its obligations pursuant to this Lease or any other Arena
Document to the extent such failure causes an actual delay in the date of
completion by Lessee of its obligations hereunder beyond the date such
obligations would be otherwise complete (taking into account Force Majeure and
Lessee-caused delays). With respect to any Lessor Delay for which a time period
is provided in this Lease, no Lessor Delay shall occur unless and until Lessor
has received three (3) Business Days written notice of such Lessor Delay. With
respect to any Lessor Delay for which a time period is not provided in this
Lease, such delay shall not constitute Lessor Delay unless and until (i) Lessor
has failed to respond to Lessee’s notice or request within ten (10) days or if a
response shall reasonably require longer than ten (10) days,





8

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED BY THE MADISON SQUARE GARDEN COMPANY


Lessor has failed to respond within such reasonable period of time and (ii)
Lessee has given Lessor notice of such Lessor Delay. If a Lessor Delay occurs
less than three (3) Business Days prior to the date on which Lessee has an
obligation hereunder, then Lessee shall receive an automatic time extension for
such obligation for the number of Business Days required to deliver the 3
Business Day notice described above and to claim such Lessor Delay.
1.60.
“Lessor Event” is defined in Section 4.4.

1.61.
“Lessor Parties” is defined in Section 6.6.

1.62.
“Lessor’s Condemnation Value” is defined in Section 20.4.2.

1.63.
“Lessor’s Participation Payment” is defined in Section 3.2.

1.64.
“LET” is defined in Section 3.4.

1.65.
“Material Modification” shall mean any modification to the Plans (or, as such
term is used in Section 8 and Section 19.1, with respect to the subject
Improvements) (i) as they pertain to the general architectural character of the
exterior building design as it relates to (a) the exterior color palette for,
(b) types of exterior construction materials to be used in, (c) primary
entrances into the Venue at, (d) location of primary exterior signage at, or (e)
the general architectural style or scale of the Project, or (ii) that would
result in the Venue being less than 350,000 square feet in floor area or having
less than a 16,000 seat capacity.

1.66.
“Memorandum of Lease” is defined in Section 38.

1.67.
“Minimum Event Levels” is defined in Section 4.3.1.

1.68.
“Minimum Weekend Event Average” is defined in Section 4.3.1.

1.69.
“Minimum Yearly Event Average” is defined in Section 4.3.1.

1.70.
“Most Recent Performance Year” is defined in Section 4.3.2.

1.71.
“MSG Competitor” shall mean, at any time that such determination is made
pursuant to Section 34, any entity (other than an Affiliate of The Madison
Square Garden Company) that meets one of the following criteria: (1) such entity
directly or indirectly owns, operates, or manages, or owns a ten percent (10%)
or more interest in an entity which directly or indirectly owns, operates, or
manages, either (a) (i) two or more live entertainment venues in North America
with at least 3,000 seats each or (ii) one or more professional sports
franchises in North America, or (b) promotes, produces, or schedules musical
concerts, performances or entertainment acts, or other family or theatrical
productions in New York, Los Angeles, or multiple cities in North America, or
(2) is an entity that is a competitor of The Madison Square





9

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED BY THE MADISON SQUARE GARDEN COMPANY


Garden Company, based upon evidence of same provided by Lessee to Lessor in
accordance with Section 34 below.
1.72.
“MSG Confidentiality Competitor” is defined in Section 31.2.11.

1.73.
“Nevada Agency” is defined in Section 3.4.

1.74.
“Nevada Gaming Laws” shall mean any and all codes, laws, rules, regulations,
statutes, orders, resolutions, ordinances, requirements, covenants, conditions
and restrictions of any governmental or quasi-governmental entity of the State
of Nevada, Clark County, City of Las Vegas or the NGCB applicable to casinos,
gaming, or casino or gaming-related activities.

1.75.
“Net Taxable Income” shall mean the amount of taxable income calculated as if
the Project were a stand-alone entity (but including any reasonable and
customary cost allocations). Taxable income will be determined using tax
accounting methods utilized by Lessee in computing their U.S. corporate taxable
income.

1.76.
“NGCB” shall mean the Nevada Gaming Control Board.

1.77.
“NRS” shall mean the Nevada Revised Statutes.

1.78.
“Opening Date” shall mean the date of the first ticketed event held open to the
general public at the Venue.

1.79.
“Operating Year” shall mean the fiscal year ending on June 30.

1.80.
“Outside Unforeseeable Conditions Date” is defined in Section 25.4.

1.81.
“Parking License” is defined in Section 2.4.

1.82.
“Partial Taking” is defined in Section 20.3.

1.83.
“Path of Travel License” is defined in Section 2.3.

1.84.
“Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, as
amended from time to time.

1.85.
“Performance Year” is defined in Section 4.3.1.

1.86.
“Permitted Exceptions” shall mean those items listed on Exhibit B attached
hereto and incorporated herein.

1.87.
“Permitted Transfer” is defined in Section 22.1.

1.88.
“Permitted Uses” is defined in Section 4.1.





10

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED BY THE MADISON SQUARE GARDEN COMPANY


1.89.
“Person” shall mean an individual, a corporation, an association, a partnership,
a limited liability company, a joint venture, an organization, a trust, or any
other business entity, or a governmental or political unit or agency.

1.90.
“Plans” is defined in Section 5.2.

1.91.
“Pre-Approved Sponsors” is defined in Section 31.2.6(d).

1.92.
“Pre-Approved Sponsor Schedule” is defined in Section 31.2.6(d).

1.93.
“Pre-Existing Hazardous Materials” shall is defined in Section 25.5.

1.94.
“Premises” is defined in Recital A.

1.95.
“Project” is defined in Recital B.

1.96.
“Project Development Costs” is defined in Section 5.6.5.

1.97.
“Project Entitlements” is defined in Recital B.

1.98.
“Property” shall mean the Premises and all Improvements thereon from time to
time.

1.99.
“Qualified Lender” shall mean (a) a nationally chartered bank, national
association, federal association bank, savings and loan association, investment
bank, state chartered bank, lending institution, pension fund, insurance company
or other institutional lender which is duly established and in the business of
financing the size and type of development contemplated hereunder, and shall be
an institutional lender that has a credit rating of at least an “A-” or that has
a minimum of Five Billion Dollars ($5,000,000,000.00) of assets on its most
recent balance statement or (b) any governmental agency or joint powers
authority or indentured trustee acting for or on behalf of such entity or (c)
any other entity that Lessor approves in writing in its sole and absolute
discretion; provided a Qualified Lender shall not include a Lessor Competitor or
any Affiliate of Lessee or any union pension fund.

1.100.
“Qualified Transferee” is defined in Section 22.3.

1.101.
“Reduction Event” is defined in Section 4.3.4.

1.102.
“Reporting Period” is defined in Section 4.3.1.

1.103.
“Restricted Venue” is defined in Section 31.2.9.

1.104.
“Return Threshold” is defined in Section 3.2.

1.105.
“Sale Notice” is defined in Section 34.

1.106.
“Shortfall Payment” is defined in Section 4.3.3.





11

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED BY THE MADISON SQUARE GARDEN COMPANY


1.107.
“Sponsorship Agreement” shall mean an agreement with Lessee or one of its
Affiliates whereby an entity pays or provides other valuable consideration for
the right to include one or more of its brands in signage at the Property or in
other marketing materials for the Property.

1.108.
“Sponsorship Limitations” is defined in Section 31.2.6(a).

1.109.
“Substantial Renovation” is defined in Section 25.3.

1.110.
“Taking” shall mean any transfer during the Lease Term hereof of all or any part
of the Property, or any leasehold or other interest therein or right accruing
thereto, as the result of the exercise of the right of condemnation or eminent
domain by a governmental entity.

1.111.
“Taking Award” means all sums, amounts or other compensation for the Property
payable to Lessor or Lessee, as applicable, as a result of, or in connection
with, any Taking.

1.112.
“Tangible Net Worth” shall mean the total assets of the Person less the total
liabilities and all intangibles of the Person, including goodwill, write-ups,
and intellectual property, all as would be determined at such time on a
consolidated basis in accordance with GAAP, provided that such total liabilities
shall include all guarantees for money borrowed.

1.113.
“Target Shortfalls” is defined in Section 4.3.3.

1.114.
“TI Allowance” is defined in Section 5.6.

1.115.
“TI Allowance Refund” is defined in Section 19.1.

1.116.
“TI Holdback” is defined in Section 5.6.3.

1.117.
“Total Taking” is defined in Section 20.2.

1.118.
“Uncurable Default” is defined in Section 21.2.4.

1.119.
“Unforeseen Conditions” is defined in Section 25.4.

1.120.
“Unforeseen Condition Termination” is defined in Section 25.4.

1.121.
“Unpermitted Lien” shall mean any mechanic’s, materialman’s, material
supplier’s, or vendor’s statutory lien or similar lien arising out of work,
labor services, equipment or materials supplied to Lessee or on behalf of Lessee
in connection with the initial construction or subsequent alterations to the
Property by Lessee, which lien is recorded against Lessor’s interest in the
Premises, as owner, or is filed against the leasehold estate and subsequently
attaches to the Lessor’s interest in the Premises by operation of law.





12

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED BY THE MADISON SQUARE GARDEN COMPANY


1.122.
“Wynn” is defined in Section 5.7.7.

1.123.
“Wynn Bridge Agreements” is defined in Section 5.7.7.

2.
Lease; Lease Term.

2.1.
Lease. For good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, including without limitation Lessee’s construction and
operation of the Property in accordance with this Lease, Lessor hereby leases to
Lessee, and Lessee hereby leases and hires from Lessor, the exclusive right to
possess and use, as tenant, the Premises for the Lease Term and upon the terms
and conditions and subject to the requirements set forth herein.

2.1.1.
Lessee is sophisticated in the acquisition and leasing of real property and is
familiar with the Premises. Lessee acknowledges and agrees that (i) neither
Lessor nor any of its agents, brokers or employees has made, or makes, any
representations or warranties of any kind whatsoever, whether oral or written,
express or implied, with respect to the Premises except as otherwise expressly
provided in the Agreement to Lease or provided herein, and (ii) the Premises are
being leased to Lessee in its present “AS IS, WHERE IS” condition, with all
faults, Lessee expressly agreeing that the foregoing relates to all aspects of
the condition of the Premises, including without limitation the presence of
Hazardous Materials in the soil, groundwater, Improvements or fixtures which may
give rise to any liability or responsibility with respect thereto on the part of
Lessor or Lessor Parties under any Environmental Law.

2.1.2.
In particular, but without limiting the generality of Section 2.1.1 above,
neither Lessor nor any of its agents, brokers, attorneys or employees has made,
and does not make, any representations or warranties, whether oral or written,
express or implied, with respect to the economic value of the Premises, adequacy
of water, sewage or other utilities serving the Premises, the fitness or
suitability of the Premises for Lessee’s intended uses or the present use of the
Premises, or the physical condition, occupation or management of the Premises,
the development potential of the Premises, its compliance with applicable
statutes, laws, codes, ordinances, regulations or requirements relating to
leasing, zoning, subdivision, planning, building, fire, safety, health or
environmental matters (including, without limitation, the presence or absence of
Hazardous Materials), compliance with covenants, conditions and restrictions
(whether or not of record), other local, municipal, regional, state or federal
requirements, or other statutes, laws, codes, ordinances, rules, regulations,
resolutions, orders or requirements, except as otherwise expressly provided in
the Agreement to Lease or provided herein.

2.2.
Lease Term. The term of this Lease (the “Lease Term”) shall commence upon the
Lease Commencement Date and continue thereafter for a period of fifty (50) years





13

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED BY THE MADISON SQUARE GARDEN COMPANY


following the Development Completion Date, unless such Lease Term shall sooner
terminate as hereinafter provided.
2.3.
Joint and Several Liability.

2.3.1.
VCR shall be jointly and severally liable with Lessor for all of Lessor’s
obligations pursuant to this Lease; provided, however, that from and after the
date that is the later to occur of (a) the Development Completion Date and (b)
the date that the TI Allowance (including without limitation the TI Holdback)
has been fully funded, VCR shall be released from liability hereunder and Lessee
shall provide VCR with written evidence of such release. To the extent that
Lessor has any obligations set forth in this Lease which expressly survive the
expiration or earlier termination of this Lease and for which VCR was jointly
and severally liable at the time of such expiration or termination, the joint
and several liability of VCR hereunder shall also survive the expiration or
earlier termination of this Lease.

2.3.2.
Subject to the provisions of Section 22, MSG S&E shall be jointly and severally
liable with Lessee for all of Lessee’s obligations pursuant to this Lease. To
the extent that Lessee has any obligations set forth in this Lease which
expressly survive the expiration or earlier termination of this Lease and for
which MSG S&E was jointly and severally liable at the time of such expiration or
termination, the joint and several liability of MSG S&E hereunder shall also
survive the expiration or earlier termination of this Lease.

3.
Fixed Rent; Lessor’s Participation Payment.

3.1.
Fixed Rent. No ground rent or similar fixed payment shall be due and payable by
Lessee to Lessor or any of its Affiliates.

3.2.
Lessor’s Participation Payment. Notwithstanding the provision of Section 3.1,
from and after the time that Lessee achieves a Cumulative Post-Tax Return on its
Investment in the Property in excess of ***** (the “Return Threshold”), Lessor
and Lessee shall share in any Cumulative Post-Tax Net Cash Flows in excess of
the Return Threshold as follows: seventy-five percent (75%) to Lessee, and
twenty-five percent (25%) to Lessor (“Lessor’s Participation Payment”). From and
after the date that Cumulative Post-Tax Net Cash Flows equal the Investment,
within one hundred eighty (180) days of the end of each Operating Year, Lessee
shall deliver to Lessor an annual statement showing Lessee’s calculation of its
Cumulative Post-Tax Return on its Investment in the Property and the Cumulative
Post-Tax Net Cash Flows for the Property. No more frequently than one time per
Operating Year, Lessor shall have the right, exercisable upon written notice to
Lessee and following at least thirty (30) days’ advance notice to Lessee, to
inspect, copy, and audit Lessee’s accounting records for the time period covered
by such annual statement, at Lessor’s sole cost and expense; provided, however,
that in the event Lessor shall employ or retain a third party accounting firm to
inspect Lessee’s accounting records (a “Third





14

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED BY THE MADISON SQUARE GARDEN COMPANY


Party Auditor”), then as a condition precedent to any such inspection, Lessor
shall deliver to Lessee a copy of Lessor’s written agreement with such Third
Party Auditor, which agreement shall include customary confidentiality and
non-disclosure provisions Lessee shall furnish Lessor with such reasonable
supporting documentation relating to the subject of the annual statement as
Lessor may reasonably request. If Lessor reasonably identifies any issues
related to the calculation of Lessor’s Participation Payment, then Lessor shall
give prompt written notice of same to Lessee, and Lessor and Lessee shall meet
and confer in good faith within thirty (30) days of such notice to resolve such
issues.
3.3.
Intentionally Deleted.

3.4.
Net Lease. In addition to Lessor’s Participation Payment, except as otherwise
expressly provided in this Lease, Lessee shall be solely responsible for all
costs and expenses attributable to the development, construction, operation,
security, and maintenance of the Property and any other future Improvements
installed on the Premises by Lessee or others acting on behalf of, through, or
under Lessee in accordance with this Lease, including the operation and
maintenance of the Venue and the Bridge. Without limiting the generality of the
foregoing:

3.4.1.
*****

3.4.2.
*****

3.5.
Live Entertainment Tax. During the Term of this Lease, Lessee will collect any
and all live entertainment taxes (“LET”) associated with the Property and the
operations thereon as required under NRS 368A and regulations promulgated
thereunder. Lessee will remit all applicable taxes to the appropriate Nevada
State agency (“Nevada Agency”) on or prior to the due date. Upon Lessor’s
request, Lessee will provide Lessor with reasonable evidence of such payment
within a reasonable time after such payment is made. Lessee shall keep such
records and other documentation as may be required by the Nevada Agency or the
Lessee in connection with reporting requirements for LET. Such records shall be
made available for inspection upon the written request of Lessor or the Nevada
Agency. The obligations of Lessee set forth in this section shall survive the
expiration or earlier termination of this Lease. Lessee shall be responsible for
any and all LET, late fees, penalties or interest determined to be payable
resulting from untimely payment to the Nevada Agency, misstated taxable revenues
or deficient records.

4.
Uses.

4.1.
Permitted Uses.

4.1.1 Permitted Uses. *****




15

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED BY THE MADISON SQUARE GARDEN COMPANY


4.1.2 Prohibition Against Illegal Uses. Lessee shall not engage in any illegal
use in, on or about the Property or any portion thereof or knowingly permit
others to engage in any illegal activity. Lessor acknowledges that the Permitted
Uses associated with an entertainment venue of the size and type of the Project
will inherently have the potential to create impacts on the surrounding area
(including impacts related to noise and traffic).
4.1.3
Ongoing Consultations. Notwithstanding the provision of Section 4.1.3, in the
event that Lessor either receives multiple verified complaints from unaffiliated
adjacent landowners or itself reasonably identifies issues related to Property
operations, then Lessor shall give written notice of same to Lessee, and upon
Lessor’s request, Lessee shall meet and confer in good faith with Lessor within
thirty (30) days of such notice to identify potential event management
strategies and other best practices to address such issues.

4.1.4
Nightclubs. In connection with any nightclub or similar use that will occupy in
excess of 18,000 square feet at the Property, Lessee shall deliver a written
notice to Lessor thirty (30) days prior to the earlier to occur of (a) Lessee
entering into any space lease, license, management agreement, or similar
agreement with a sublessee/operator for such nightclub/use, or (b) Lessee’s
submittal of any application for any building permit required for same.

4.2.
Use of Hazardous Materials by Lessee. Lessee shall not, and Lessee shall not
permit its tenants, agents, contractors, employees, or invitees to, generate,
treat, store, dispose of, or otherwise deposit Hazardous Materials in, on, under
or about or allow Hazardous Materials to emanate from the Property or any
portion thereof, including, without limitation, into the surface waters and
subsurface waters thereof in violation of Applicable Laws. Hazardous Materials
may be transported to and from the Premises, and may be stored, generated, or
used and disposed of at the Premises, by Lessee and its agents and employees, so
long as such transport, storage, generation, or use and disposal is (i)
ancillary to the ordinary course of business, (ii) in quantities customarily
used in the ordinary course of business, and (iii) conducted in full compliance
with all Applicable Laws.

4.3.
Minimum Event Levels.

4.3.1.
Definitions.

(i)    The annual average number of Events actually held at the Venue calculated
using the actual number of Events which took place in the Reporting Period shall
be referred to herein as the “Actual Yearly Event Average”).






16

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED BY THE MADISON SQUARE GARDEN COMPANY


(ii)    The annual average number of Events actually held at the Venue
calculated using the actual number of Events which took place in the Reporting
Period which take place on a Friday or Saturday and which have an attendance of
at least ***** people shall be referred to herein as the “Actual Weekend Event
Average.”
(iii)     The term “Minimum Yearly Event Average” shall mean ***** Events.
(iv)    The term “Minimum Weekend Event Average” shall mean ***** Events.
(v)    The term “Minimum Event Levels” shall mean, collectively, the Minimum
Yearly Event Average and the Minimum Weekend Event Average.
(vi)    The term “First Event Test Year” shall mean the third (3rd) full
Performance Year after the Opening Date.
(vii)    The term “Performance Year” shall mean (x) with respect to the year in
which the Venue Opening Date occurs, the twelve (12) month period commencing on
the Opening Date and concluding on the anniversary thereof, and (y) thereafter,
each twelve (12) month period commencing on the anniversary date of the Opening
Date.
(viii) The term “Reporting Period” shall mean the Most Recent Performance Year
and each of the two Performance Years immediately preceding the Most Recent
Performance Year, if any.
(ix)    By way of illustration and without limiting the generality of the
foregoing, the calculation of the Actual Yearly Event Average with respect to
the First Event Test Year shall be an average of the number of Events held
during the first, second, and third full Performance Years, and the calculation
of the Actual Yearly Event Average with respect to the next Performance Year
after the First Event Test Year shall be an average of the number of Events held
during the second, third, and fourth full Performance Years.
4.3.2.
Calculation of Minimum Event Levels. On or before the date that is sixty (60)
days after the end of each Performance Year beginning in the First Event Test
Year (the “Most Recent Performance Year”), Lessee shall provide to Lessor
reasonably sufficient information for Lessor to determine achievement of the
Minimum Event Levels, including a report listing: (x) the number and dates of
Events held in the three Performance Years included in the Reporting Period, (y)
the number and dates of Events held on a Friday or Saturday with an attendance
of at least ***** people in the three Performance Years included in the
Reporting Period, and (z) such other information as reasonably may be requested
by Lessor to calculate the





17

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED BY THE MADISON SQUARE GARDEN COMPANY


Shortfall Payment, in each case, based on records for such Events maintained by
Lessee in the normal course of operations.
4.3.3.
Shortfall Payment. If, for a given Performance Year, beginning in the First
Event Test Year, Lessee fails to meet the Minimum Event Levels, then Lessee, as
Lessor’s sole and exclusive remedy for such failure, shall pay to Lessor within
thirty (30) days of the end of such Performance Year an amount equal to the
product of (x) ***** times (y) the sum of all Target Shortfalls during such
Performance Year (the “Shortfall Payment”).

As used in this Lease, “Target Shortfalls” means the sum of the following:
*****.
Notwithstanding anything to the contrary contained in this Agreement, in no
event shall any failure to meet the Minimum Event Levels be considered an Event
of Default hereunder, it being understood that Lessor’s receipt of the Shortfall
Payment as calculated in this Section 4.3.3 shall be Lessor’s sole and exclusive
remedy hereunder.
Notwithstanding anything to the contrary contained in this Lease, Lessee shall
have no further obligation to make Shortfall Payments hereunder if Lessor or any
Affiliate of Lessor commences to directly or indirectly develop, own (in whole
or in part), operate, manage, sponsor, or market any Restricted Venue.
4.3.4.
Obligation to Meet Minimum Event Covenants Reduced During Certain Times. During
any Performance Year in which a Reduction Event occurs, the Minimum Event Levels
will be reduced to reflect the impact of such Reduction Event. Lessor and Lessee
shall meet and confer in good faith to mutually agree upon the appropriate
reduction in the Minimum Event Levels.

As used in this Lease, “Reduction Event” means, if at any time, (a) the Venue is
closed and/or performances do not take place as a result of (x) a Force Majeure
event, or (y) Substantial Renovation (it being understood that Lessee shall use
good faith efforts to schedule such Substantial Renovation so as to not
interfere with scheduled Events or the scheduling of Events), or (b) any
uncured, material breach by Lessor or its Affiliates of the Cross-Marketing
Agreement is continuing thirty (30) days following notice thereof by Lessee to
Lessor.
5.
Improvements.

5.1.
Delivery of Site; Lessee’s Intention to Construct. On the Lease Commencement
Date, Lessor shall deliver the Premises to Lessee free and clear of all
trailers, equipment, or other personal property, and with all existing
improvements removed other than paved surface parking, light poles, or perimeter
fencing. Lessee shall





18

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED BY THE MADISON SQUARE GARDEN COMPANY


develop and construct the Project on the Premises in accordance with the
Building Standard, at its sole cost and expense, inclusive of any and all cost
overruns, but subject to the TI Allowance. Lessee shall be solely responsible,
at its sole cost and expense, for compliance with all Applicable Laws, including
obtaining all necessary zoning changes, conditional use permits, variances,
permits, approvals and all other necessary land use approvals, in connection
with the construction of any Improvements on the Premises (it being acknowledged
by the parties that Lessee has already obtained the Project Entitlements as of
the date hereof, and it being further agreed that, subject to Lessor’s limited
approval rights as set forth in the last sentence of Section 8, Lessor shall
cooperate in good faith with Lessee in the processing of any further
applications for and pursuit of any of the land use approvals described herein
at no out of pocket cost or expense to Lessor).
5.2.
Plans and Specifications. Lessor acknowledges that in connection with Lessee
obtaining the Project Entitlements, Lessor has previously approved the general
architectural character of the exterior building design as set forth on the
concept drawings for the Project listed on Exhibit J (collectively, the “Plans”)
in accordance with the terms and conditions of the Agreement to Lease. Lessee
shall not engage in any Material Modification of the Plans without the prior
written approval of Lessor, such approval not to be unreasonably withheld,
conditioned, or delayed. Following completion of the Development of the Premises
pursuant to the approved Plans, this Section 5.2 shall no longer apply, and any
alterations of and additions to the Project shall be subject to the terms of
Section 8.

5.3.
Manner of Construction. Lessee shall be solely responsible for the design and
construction of the Project in material compliance with Applicable Laws and any
Permitted Exceptions. Lessee shall also comply with the provisions set forth in
Exhibit E attached hereto and incorporated herein by reference. Lessee shall
record all notices of completion as may be required under Applicable Laws or
good construction practices. Lessee shall commence construction of work on the
foundations for the Venue (as opposed to pre-construction activities) no later
than eighteen (18) months after the Lease Commencement Date, subject to
extension on a day for day basis for each day of delay due to Force Majeure or
Lessor Delay (the “Construction Commencement Date”) (provided, however, that any
Force Majeure delays shall not extend the Construction Commencement Date by more
than one hundred eighty (180) days after the date that is eighteen (18) months
after the Lease Commencement Date), and shall diligently pursue construction of
the Project thereafter. Lessee shall have achieved Development Completion and
the Development Completion Date shall have occurred no later than three (3)
years after the earlier to occur of (1) the actual date of commencement of work
on the foundations for the Venue (as opposed to pre-construction activities) and
(2) the Construction Commencement Date, subject to extension on a day for day
basis for each day of delay due to Force Majeure or Lessor Delay (the “Outside
Development Completion Date”) (provided, however, that Force Majeure extensions
shall not be available during the period between (x) the date if any that an
arbitrator determines





19

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED BY THE MADISON SQUARE GARDEN COMPANY


pursuant to a binding ruling (in accordance with Section 39.15) that Lessee was
not diligently pursuing construction of the Project after the Construction
Commencement Date in accordance with this Section 5.3, and (y) the date that
Lessee subsequently cures such default and resumes diligent pursuit of the
construction). Throughout the construction process, Lessee will consult and
coordinate with Lessor (with update meetings to occur no less frequently than
quarterly).
5.4.
Ownership of Improvements During Lease Term. Until the expiration of the Lease
Term or sooner termination of this Lease, and except as specifically provided
herein, Lessee shall own all Improvements. At the request of Lessee, Lessor
shall execute a quitclaim deed or other instrument conveying ownership of the
Improvements to Lessee. Lessor shall, throughout the Lease Term and after
termination or expiration thereof, own and have fee title to the Premises. At
the request of Lessor upon the expiration or sooner termination of this Lease,
Lessee shall execute a quitclaim deed or other instrument conveying ownership of
the Improvements to Lessor, and Lessor shall pay any Impositions payable in
connection therewith.

5.5.
Reversion of Improvements. Upon the expiration of the Lease Term or sooner
termination of this Lease, whether by cancellation, forfeiture or otherwise,
Lessee shall surrender and deliver to Lessor the Property (together with plans
and specifications for any Improvements that still exist, copies of
then-applicable governmental permits, and any and all other construction or
manufacturer’s warranties, documents or agreements that are still effective and
applicable to all or any portion of the Property, to the extent in Lessee’s
possession or control), in its then as-is, where-is condition (provided that the
Property shall be in a clean, safe, and secure condition in compliance with the
terms and conditions of this Lease), without any representation or warranty,
express or implied, and free and clear of all lettings and occupancies, other
than the Permitted Exceptions, except as expressly provided below; provided
that, Lessee shall have the right, but not the obligation, to remove such
furniture, equipment, and personal property as are not firmly affixed to such
Improvements, provided that such personal property can be removed without any
damage to the Property or Lessee repairs such damages to the Property caused by
such removal, at Lessee’s expense. Upon the expiration of this Lease, Lessee
shall terminate any and all subleases, licenses or other agreements entered into
by Lessee during the Lease Term and affecting the Property (except for those
that Lessor requests in writing no later than sixty (60) days prior to the
expiration of this Lease that Lessee not terminate), in each case in accordance
with this Lease, and Lessee shall deliver to Lessor, not less than six (6)
months prior to the scheduled expiration date of the Lease Term, copies of any
agreements affecting the Property then in effect for Lessor’s review to
determine which, if any, agreements Lessor desires to retain. Upon the
expiration or earlier termination of this Lease, then to the extent necessary in
order for Lessor to acquire record title to, and use of, the Property and any
other assets, contracts, rights, approvals, permits, agreements, licenses,
entitlements and any other rights or interests used exclusively in connection
with the Property, Lessee shall, upon Lessor’s request, assign, convey, deliver
or transfer, as applicable, all





20

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED BY THE MADISON SQUARE GARDEN COMPANY


such property or rights in and to such property and interests, to the extent
assignable, in their as-is, where-is condition, without representation or
warranty of any kind, express or implied, free of all lettings and occupancies
(except for those that Lessor requests in writing no later than sixty (60) days
prior to the expiration of this Lease that Lessee not terminate), for a sale
price equal to One Dollar ($1.00). Such instrument of conveyance, delivery or
transfer will be in the form of a quitclaim deed (or substantively equivalent
instrument of transfer, such as a bill of sale, in respect of any personal
property). For the sake of clarity, Lessee shall not be obligated to turn over
any information technology or systems, intellectual property, confidential or
proprietary information or personal property (including, without limitation,
proprietary equipment) used in connection with the Property; provided, that to
the extent any of the foregoing are necessary to manage or operate the Property
or any portion thereof, Lessee shall reasonably cooperate with Lessor to ensure
that the transfer back to Lessor may occur without interruption in such
management or operation.
5.6.
Tenant Improvement Allowance. Lessor will fund a tenant improvement allowance in
the amount of Seventy-Five Million and No/100 Dollars ($75,000,000.00) (the “TI
Allowance”), to be used to offset Lessee’s Project Development Costs (as defined
below). Lessee’s requisitions of TI Allowance shall include third-party invoices
and such other documents and back-up information as Lessor may reasonably
request. The TI Allowance shall be available to Lessee as follows:

5.6.1.
*****

5.6.2.
*****

5.6.3.
Within fifteen (15) Business Days of the date that Lessee evidences to Lessor in
writing that Development Completion and the Opening Date have occurred, Lessor
shall remit to Lessee the TI Holdback by wire transfer to an account designated
in writing by Lessee (provided, however, that if any Unpermitted Liens have
attached to Lessor’s fee interest in the Premises, then Lessee must cause the
removal of same as a condition to Lessor’s release of the TI Holdback).

5.6.4.
The right to requisition the TI Allowance shall expire the date that is one (1)
year following the Opening Date.

5.6.5.
As used herein, the term “Project Development Costs” shall mean all hard and
soft costs of design, governmental approval, and construction of the Project or
any portion thereof, including required onsite and offsite improvements. In
order to validate the expenditures of Project Development Costs described in the
preceding sections, Lessee shall provide to Lessor, concurrently with the
delivery of any request for disbursement of all or a portion of the TI
Allowance, reasonable documentary evidence of such Project Development Costs.





21

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED BY THE MADISON SQUARE GARDEN COMPANY


5.7.
Pedestrian Bridge.

5.7.1.
The Plans include a pedestrian bridge (the “Bridge”), to be constructed by
Lessee to connect the Project to the Venetian/Palazzo hotel complex at a point
of interconnection (the “Interconnection Point”).

5.7.2.
Lessor and Lessee shall cooperate in good faith in the implementation of the
Bridge at the Interconnection Point, consistent with the Concept Drawings that
were approved as part of the Agreement to Lease. In that regard, Lessee shall
prepare and submit to Lessor, at Lessee’s expense, schematic drawings with
respect to the design specifications of the Bridge, including the
Interconnection Point (the “Bridge Schematic Drawings”). Within thirty (30) days
of receiving the Bridge Schematic Drawings, Lessor shall determine whether to
approve (a) the Interconnection Point and (b) any other points where the Bridge
physically connects to the Sands Expo Center improvements or land (collectively,
“Other Physical Connection Points”), such approval not to be unreasonably
withheld, conditioned, or delayed. Any disapproval shall be in writing and shall
specify the specific reasons for the denial and the changes to the Bridge
Schematic Drawings that would render them acceptable, at which time Lessor and
Lessee shall promptly meet and confer in good faith to resolve such issues. If
Lessor fails to respond to the above request for approval within thirty (30)
days of receipt of the Bridge Schematic Drawings, then Lessee may send Lessor a
second notice requesting Lessor’s approval of the Bridge Schematic Drawings,
which notice shall be in accordance with the Deemed Approval Process set forth
in Section 34 hereof. If Lessor fails to respond to such second notice within
fifteen (15) days, Lessor shall be deemed to have approved such Bridge Schematic
Drawings. Notwithstanding the foregoing, if Lessor, in connection with its
review of the Bridge Schematic Drawings, desires to make any changes from what
was previously approved by Lessor in the Concept Drawings that were approved as
part of the Agreement to Lease, then any direct incremental cost increases
(including the costs of revising the Bridge Schematic Drawings) associated with
such relocation shall be borne by Lessor.

5.7.3.
Subsequent to the approval of the Bridge Schematic Drawings in accordance with
Section 5.7.2 above, Lessee shall prepare and submit to Lessor, at Lessee’s
expense, design development drawings consistent with the Bridge Schematic
Drawings (the “Bridge DD Documents”). Within thirty (30) days of receiving the
Bridge DD Documents, Lessor shall determine whether to approve (a) the
Interconnection Point and (b) any Other Physical Connection Points, in each case
only to the extent that the Bridge DD Documents disclose new information not
previously shown on the Bridge Schematic Drawings, such approval not to be
unreasonably withheld, conditioned, or delayed. Any disapproval shall be in
writing and shall specify the specific reasons for the





22

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED BY THE MADISON SQUARE GARDEN COMPANY


denial and the changes to the Bridge DD Documents that would render them
acceptable, at which time Lessor and Lessee shall promptly meet and confer in
good faith to resolve such issues. If Lessor fails to respond to the above
request for approval within thirty (30) days of receipt of the Bridge DD
Documents, then Lessee may send Lessor a second notice requesting Lessor’s
approval of the Bridge DD Documents, which notice shall be in accordance with
the Deemed Approval Process set forth in Section 34 hereof. If Lessor fails to
respond to such second notice within fifteen (15) days, Lessor shall be deemed
to have approved such Bridge DD Documents. Notwithstanding the foregoing, if
Lessor, in connection with its review of the Bridge DD Documents, desires to
make any changes from what was previously approved by Lessor in the approved
Bridge Schematic Drawings, then any direct incremental cost increases (including
the costs of revising the Bridge DD Documents) associated with such relocation
shall be borne by Lessor.
5.7.4.
Subsequent to the approval of the Bridge DD Documents in accordance with Section
5.7.3 above, Lessee shall prepare and submit to Lessor, at Lessee’s expense,
construction drawings with respect to the Bridge, including the Interconnection
Point (the “Bridge Construction Drawings”). Within thirty (30) days of receiving
the Bridge Construction Drawings, Lessor shall determine whether to approve (a)
the Interconnection Point and (b) any Other Physical Connection Points, in each
case only to the extent that the Bridge Construction Drawings disclose new
information not previously shown on the Bridge DD Documents, such approval not
to be unreasonably withheld, conditioned, or delayed. Any disapproval shall be
in writing and shall specify the specific reasons for the denial and the changes
to the Bridge Construction Drawings that would render them acceptable, at which
time Lessor and Lessee shall promptly meet and confer in good faith to resolve
such issues. If Lessor fails to respond to the above request for approval within
thirty (30) days of receipt of the Bridge Construction Drawings, then Lessee may
send Lessor a second notice requesting Lessor’s approval of the Bridge
Construction Drawings, which notice shall be in accordance with the Deemed
Approval Process set forth in Section 34 hereof. If Lessor fails to respond to
such second notice within fifteen (15) days, Lessor shall be deemed to have
approved such Bridge Construction Drawings. Notwithstanding the foregoing, if
Lessor, in connection with its review of the Bridge Construction Drawings,
desires to make any changes from what was previously approved by Lessor in the
approved Bridge DD Documents, then any direct incremental cost increases
(including the costs of revising the Bridge Construction Drawings) associated
with such relocation shall be borne by Lessor.

5.7.5.
Throughout the Bridge construction process, Lessee will consult and coordinate
with Lessor (with update meetings to occur no less frequently than quarterly).
Without limiting the generality of the foregoing, in the course of construction
of the Project in accordance with the terms and conditions





23

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED BY THE MADISON SQUARE GARDEN COMPANY


of this Lease, Lessor and Lessee shall cooperate in good faith on issues related
to construction staging, crane overhang, and construction parking.
5.7.6.
Lessee shall use commercially reasonable efforts to cause Lessor to be named as
a third-party beneficiary of any contractor or manufacturer warranties in favor
of Lessee in respect of the construction of the Interconnection Point and any
other portion of the Bridge located on the Sands Expo Center property.

5.7.7.
In the course of construction of the Bridge, Lessee shall comply with the terms
and conditions of all agreements with Wynn Sunrise LLC, a Nevada limited
liability company (“Wynn”), pertaining to the Bridge and recorded against title
to the Premises (collectively, and as may be amended from time to time by Wynn
and Lessee, the “Wynn Bridge Agreements”). Lessor shall reasonably cooperate
with Lessee, at no out of pocket cost or expense to Lessor, in connection with
any amendments or assignments of or supplements to the Wynn Bridge Agreements
necessary for the construction and operation of the Project, provided that any
such amendments do not result in a material adverse impact on the
Venetian/Palazzo Resort or the Sands Expo Center.

5.8.
Cooperation. Lessor, as the fee owner of the Premises, shall provide the
appropriate authorizations and signatures on applications and other documents so
as to permit Lessee to develop, construct, install, maintain, operate, or repair
the Project, at no out-of-pocket expense to Lessor. Lessor shall not (i) take
and/or express positions adverse to and/or otherwise interfere with the
development, construction, installation, maintenance, operation, and/or repair
of the Improvements during the Lease Term except as expressly permitted under
this Lease, or (ii) without the prior approval of Lessee, not to be unreasonably
withheld, conditioned, or delayed, initiate contact or participate in any
meetings with any governmental authority having jurisdiction over the Premises
or any portion thereof to discuss matters relating to the development of the
Premises or the Project; provided, however, that the restriction in this clause
(ii) shall not apply during the last year of the Term of the Lease to the extent
that Lessor intends to process any redevelopment approvals for the Premises
related to the period from and after the expiration of the Lease. The Parties
shall reasonably cooperate and coordinate with one another regarding
construction activities taking place at the Premises and related to construction
efforts with respect to the Bridge (including the Interconnection Point),
including without limitation the granting of any temporary construction licenses
that may be reasonably required in order for Lessee to access Lessor’s property
for such purposes, and Lessor shall, at no out of pocket cost or expense to
Lessor, reasonably cooperate with Lessee’s efforts to interconnect all utilities
to the Premises (including the Interconnection Point and Bridge) and reasonably
consent to any such interconnections, as required.







24

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED BY THE MADISON SQUARE GARDEN COMPANY


6.
Environmental Matters; Premises Use.

6.1.
Indemnity for Hazardous Materials. Lessor hereby agrees to defend, protect, and
indemnify the Lessee Parties, and to hold the Lessee Parties harmless from and
against, any and all claims, demands, causes of action, judgments, losses,
liabilities, costs or expenses (including, without limitation, reasonable
attorneys’ fees and expenses) arising from the presence of any Hazardous
Material located in, at, on or under the Premises if and to the extent the
presence of such Hazardous Material is in violation of any Environmental Law (a)
prior to the Lease Commencement Date or (b) as a result of the actions of Lessor
or Lessor’s employees or agents, provided, however, that Lessor’s
indemnification obligations hereunder shall not apply to the extent the presence
or exacerbation of such Hazardous Materials is as a result of the actions of
Lessee or Lessee’s employees, agents or invitees (it being understood that mere
discovery of Hazardous Materials by Lessee shall not be considered
exacerbation). Lessee hereby agrees to defend, protect, and indemnify the Lessor
Parties, and to hold the Lessor Parties harmless from and against, any and all
claims, demands, causes of action, judgments, losses, liabilities, costs or
expenses (including, without limitation, reasonable attorneys’ fees and
expenses) arising from the presence of any Hazardous Material located in, at, on
or under the Premises (a) as a result of the actions of Lessee or Lessee’s
employees, agents, contractors, invitees, tenants or subtenants in violation of
any Environmental Law or (b) as prohibited by Section 4.2, provided, however,
that Lessee’s indemnification obligations hereunder shall not apply to the
extent the presence of such Hazardous Materials is as a result of the actions of
Lessor or Lessor’s employees or agents. For purposes of this Section 6.1, the
indemnifying party shall be referred to as the “Indemnitor” and the indemnified
parties shall be referred to collectively as the “Indemnitee.”

6.2.
Notwithstanding any provision of this Lease to the contrary, Lessee shall have
no obligation to indemnify Lessor or the Lessor Parties in respect of any
contamination of ground water if such contamination was the result of the
migration of Hazardous Materials to the Premises from real property other than
the Premises, and was not caused by Lessee or Lessee’s employees, agents,
contractors, invitees, tenants or subtenants. Lessee shall provide Lessor with
prompt written notice of any contamination issue described in the previous
sentence upon Lessee obtaining actual knowledge of same.

6.3.
Scope of Indemnification. In connection with any claim for indemnification under
Section 6.1 above, Indemnitor shall indemnify and defend Indemnitee with counsel
reasonably satisfactory to Indemnitee, to the extent provided in Section 6.1.
This indemnification shall include without limitation (i) personal injury
claims, (ii) the payment of liens, fines or penalties, (iii) damages for the
loss of or restriction on the use of the Premises, whether temporary or
permanent, (iv) sums reasonably paid in settlement of claims, (v) reasonable
attorneys’ fees and experts’ fees, (vi) the reasonable cost of investigation of
site environmental conditions required by law,





25

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED BY THE MADISON SQUARE GARDEN COMPANY


(vii) the reasonable cost of remediation to achieve non-residential
environmental cleanup standards required by any governmental authority pursuant
to an Environmental Law and related repair and restoration. Subject to Section
6.4, any costs or expenses incurred by Indemnitee for which Indemnitor is
responsible under this Section 6.3 or for which Indemnitor has indemnified
Indemnitee shall be paid to Indemnitee in accordance with Section 6.5, or
otherwise on demand.
6.4.
Claims for Indemnification. If an Indemnitee believes that it is entitled to
indemnification pursuant to this Section 6, such Indemnitee shall give prompt
written notice thereof to Indemnitor. Any such notice shall set forth in
reasonable detail and to the extent then known the basis for such claim for
indemnification. Each such claim for indemnification shall expressly state that
Indemnitor shall have only the ninety (90) day period referred to in the next
sentence to dispute or deny such claim. Indemnitor shall have ninety (90) days
following its receipt of such notice either (a) to acquiesce in such claim and
Indemnitor’s responsibility to indemnify Indemnitee in respect thereof in
accordance with the terms of this Section 6 by giving Indemnitee written notice
of such acquiescence, or (b) to object to the claim by giving Indemnitee written
notice of the objection. If Indemnitor does not acquiesce in such claim for
indemnification within such ninety (90) day period, such claim shall be deemed
to have been objected to by Indemnitor. If Indemnitor objects, or is deemed to
have objected, to such claim for indemnification within such ninety (90) day
period but it is subsequently determined by a court of competent jurisdiction
that Indemnitee is entitled to indemnification from Indemnitor, interest shall
be deemed to have accrued on the unpaid amount of such indemnification from the
date on which Indemnitee tendered payment in satisfaction of the liability or
liabilities giving rise to such claim for indemnification until full payment of
the amount of such indemnification at a rate equal to the lesser of (i) ten
percent (10%) per annum and (ii) the maximum amount permitted by law, and
Indemnitee shall be entitled to payment of such interest from Indemnitor.

6.5.
Defense of Claims.

6.5.1.
In connection with any claim which may give rise to indemnity under this Section
6 resulting from or arising out of any claim or proceeding against an Indemnitee
by a Person that is not a party to this Lease, Indemnitor may (unless such
Indemnitee elects not to seek indemnity hereunder for such claim), upon written
notice sent at any time to the relevant Indemnitee, assume the defense of any
such claim or proceeding if Indemnitor acknowledges to Indemnitee Indemnitee’s
right to indemnity pursuant hereto in respect of the entirety of such claim (as
such claim may have been modified through written agreement of the parties) and
provides assurances, reasonably satisfactory to Indemnitee, that Indemnitor will
be financially able to satisfy the amount of such claim in full if such claim or
proceeding is decided adversely.





26

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED BY THE MADISON SQUARE GARDEN COMPANY


6.5.2.
If Indemnitor assumes the defense of any such claim or proceeding, Indemnitor
shall select counsel reasonably acceptable to Indemnitee to conduct the defense
of such claim or proceeding, shall take all steps reasonably necessary in the
defense or settlement thereof, shall at all times diligently and promptly pursue
the resolution thereof, and shall bear all costs and expenses in connection with
defending against such claim or proceeding. If Indemnitor shall have assumed the
defense of any claim or proceeding in accordance with this Section 6.5,
Indemnitor may consent to a settlement of, or the entry of any judgment arising
from, any such claim or proceeding only with the prior written consent of
Indemnitee, not to be unreasonably withheld, conditioned or delayed; provided,
that Indemnitor shall pay or cause to be paid all amounts arising out of such
settlement or judgment either concurrently with the effectiveness thereof or
shall obtain and deliver to Indemnitee prior to the execution of such settlement
a general release executed by the Person not a party hereto, which general
release shall release Indemnitee from any liability in such matter; provided,
further, that Indemnitor shall not be authorized to encumber any of the assets
of Indemnitee or to agree to any restriction that would apply to Indemnitee or
to its conduct of business; provided, further, that a condition to any such
settlement shall be a complete release of Indemnitee and its Affiliates,
trustees, officers, employees, consultants and agents with respect to such
claim. Indemnitee shall be entitled to participate in (but not control) the
defense of any such action, with its own counsel and at its own expense. Each
Indemnitee shall, and shall cause each of their Affiliates, officers, employees,
consultants and agents to, cooperate fully with Indemnitor in the defense of any
claim or proceeding being defended by Indemnitor pursuant to this Section 6.5.

6.5.3.
If Indemnitor does not assume the defense of any claim or proceeding resulting
therefrom in accordance with the terms of this Section 6.5, Indemnitee may
defend against such claim or proceeding in such manner as it may deem
appropriate, including settling such claim or proceeding after giving notice of
the same to Indemnitor, on such terms as Indemnitee may deem appropriate. If
Indemnitor seeks to question the manner in which Indemnitee defended such claim
or proceeding or the amount of or nature of any such settlement, Indemnitor
shall have the burden to prove by a preponderance of the evidence that
Indemnitee did not defend such claim or proceeding in a reasonably prudent
manner.

6.6.
Definition of “Lessor Parties” and “Lessee Parties”. The term “Lessor Parties”
shall mean and include each and all of Lessor and Lessor’s trustees, members,
managers, shareholders, directors, officers, employees, agents, contractors,
assigns and any successors to Lessor’s interest in the Premises, and (b) “Lessee
Parties” shall mean and include each and all of Lessee and Lessee’s trustees,
members, managers,





27

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED BY THE MADISON SQUARE GARDEN COMPANY


shareholders, directors, officers, employees, agents, contractors, assigns and
any successors to Lessee’s interest in the Property.
6.7.
Notice of Violations/Releases. Each party hereto shall immediately advise the
other party in writing of, and if applicable provide the other party with a copy
of: (a) any notices of violation or potential or alleged violation of any
Environmental Laws that are received by such party with respect to the Property
from any governmental authorities; (b) any and all inquiries, investigations,
enforcement, cleanup, removal, or other governmental or regulatory actions
instituted or threatened relating to Hazardous Materials on the Property; (c)
all claims made or threatened by any third party against such party or the
Property relating to any Hazardous Materials at or emanating from the Property;
and (d) any release of Hazardous Materials on or about the Property that such
party knows of or reasonably believes may have occurred.

7.
Maintenance, Repairs and Replacements; Services and Security; Management.

7.1    Maintenance and Repairs; Services and Security. Lessee shall be solely
responsible, at its sole cost and expense, for maintaining and repairing the
Improvements and each portion thereof, including any needed Capital Repairs,
throughout the Lease Term in order to maintain the Property in accordance with
the Building Standard and in a clean, safe, and orderly manner; provided,
however, that Lessee shall not be obligated to make any capital upgrades to the
Property except as may be reasonably necessary at any time to keep the building
operational and the buildings systems in good working order. Lessee acknowledges
and agrees that Lessor shall have no responsibility whatsoever for the
maintenance, repair or upkeep of the Property or for any utilities or services
provided or to be provided to the Property. Lessee shall be solely responsible,
at its sole cost and expense, for providing security for the Property, all in
accordance with the Building Standard. Lessee shall not permit any waste in, on,
under or about the Property.
7.2    Operations and Management; Permits. Notwithstanding anything to the
contrary in this Lease, during the Term after the Development Completion Date,
Lessee or an Affiliate of The Madison Square Garden Company shall operate and
manage the Property in a manner consistent with the Building Standard; provided,
however, that nothing herein shall restrict Lessee’s ability to contract with
one or more facilities management companies. During the Term after the
Development Completion Date, Lessee shall obtain and maintain all necessary
licenses and permits required in connection with the operation of the Property
for the Permitted Uses. Lessee shall promptly provide Lessor with copies of any
formal written notices it receives from any governmental authority with
jurisdiction over the Property regarding an alleged material violation of
Applicable Laws. Lessee shall obtain and maintain all necessary licenses,
approvals and permits required in connection with the operation of the Premises
and Improvements.
8.
Alterations and Additions. Subject to the terms, provisions, covenants and
conditions of this Lease, Lessee at its sole cost and expense may make
Improvements on the Premises. In connection therewith, Lessee shall comply with
the provisions set forth in Exhibit E attached hereto and incorporated herein by
reference. Subject to the terms of Section 21





28

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED BY THE MADISON SQUARE GARDEN COMPANY


hereof, Lessee may obtain financing for such Improvements, and any such
financing may be secured by Lessee’s interest in the Property. During the Lease
Term, all such Improvements shall be and remain the property of Lessee in
accordance with Section 5.4. Lessor shall not have any design approval rights
over Improvements except to the extent they relate to (a) the location and
design of the Bridge, (b) the location and design of the Interconnection Point
and any Other Physical Connection Points, or (c) a Material Modification, in
each case with such approval not to be unreasonably withheld, conditioned, or
delayed.
9.
Intentionally Deleted.

10.
Compliance with Applicable Laws.

10.1
Lessee Compliance.    Subject to events of Force Majeure, events of Lessor
Delay, and Section 12 relating to permitted contests and cure rights, Lessee at
its sole cost and expense will promptly and diligently comply with all
Applicable Laws.

10.2
Lessor Compliance.    Subject to events of Force Majeure and Section 12 relating
to permitted contests and cure rights, Lessor at its sole cost and expense will
promptly and diligently comply with all Applicable Laws.

11.
Liens.

11.1
Generally. Lessee will not directly or indirectly create, or permit the creation
of, any mortgage, lien, security interest, encumbrance or charge on, pledge of
or conditional sale or other title retention agreement with respect to the
Premises or any part thereof, other than (a) this Lease and ancillary rights in
favor of third parties as permitted herein; (b) a Leasehold Mortgage which is
permitted under the terms of Section 21; (c) liens for Impositions not yet
payable, or payable without the addition of any fine, penalty, interest or cost
for nonpayment, or being contested as permitted by Section 12; (d) Permitted
Exceptions; and (e) Unpermitted Liens, incurred in the ordinary course of
business for sums which under the terms of the related contracts are not at the
time due if adequate provision for the payment thereof shall have been made by
Lessee. Lessee will provide Lessor with prompt written notice of any lien or
notice of lien placed against the Premises, and Lessee will promptly thereafter
remove and discharge any mortgage, lien, security interest, encumbrance or
charge created by Lessee (or by any third party as a result of Lessee’s conduct)
in violation of the preceding sentence. In the event that Lessee’s leasehold
interest under the Lease is encumbered by a Leasehold Mortgage pursuant to the
provisions of Section 21, Lessee shall (i) use commercially reasonable efforts
to cause any Leasehold Mortgagee to provide to Lessor copies of any notices from
such Leasehold Mortgagee alleging any non-compliance, breach or default by
Lessee in respect of such Leasehold Mortgage (provided that Lessee shall be
deemed to satisfy the requirements of this clause (i) if Lessee delivers to such
Leasehold Mortgagee a written request to provide such notices to Lessor; and
(ii) within ten (10) days after receipt of any such notice from Leasehold
Mortgagee, provide to





29

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED BY THE MADISON SQUARE GARDEN COMPANY


Lessor a copy of any such notice from such Leasehold Mortgagee alleging any
non-compliance, breach or default under any of the loan documents regarding such
Leasehold Mortgage (provided that so long as Lessor receives such notice
pursuant to either clause (i) or (ii) above, Lessee shall be deemed to satisfy
the requirements of this clause). Notwithstanding anything to the contrary
contained in this Section 11, Lessee may enter into fixture financing
arrangements for fixtures and equipment located on the Property, and Lessor
agrees that Lessor’s claims to such fixtures and equipment, if any, shall be
subordinate to any such fixture financing arrangements so long as such
arrangements do not encumber Lessor’s interest in the Premises. If Lessee fails
to remove, discharge or bond over any lien not otherwise described in (a)
through (e) above including without limitation any Unpermitted Lien within
thirty (30) days of its being placed against the Property, Lessor may do so, and
Lessee shall reimburse Lessor for all costs incurred by Lessor in connection
with removing such lien.
11.2.    Reserved.
11.3
Reserved.

12.
Permitted Contests. Lessee may, at its sole cost and expense, contest, after
prior written notice to Lessor and by appropriate legal proceedings conducted in
good faith and with due diligence, the amount or validity or application, in
whole or in part, of any Imposition or any Applicable Laws or the application of
any Permitted Exception or the validity of any lien referred to in Section 11 to
the extent the same relate to the Lease Term; provided, however, that: (a)
Lessee shall first make all contested payments, under protest if it desires,
unless such proceedings shall operate to suspend the collection thereof from
Lessor, or post a bond or other security for the payment thereof reasonably
satisfactory to Lessor, (b) neither the Premises nor any part thereof or
interest therein nor any Lessor’s Participation Payment or other sums payable to
Lessor hereunder would be in any danger of being sold, forfeited, lost or
interfered with; (c) Lessor would not reasonably be expected to be in any
material danger of additional civil or criminal liability in connection
therewith; and (d) in the case of an Applicable Law, the Premises would not be
subject to the imposition of any lien as a result of such failure to comply
therewith.

13.
Lessor’s Access Rights. Lessor and its agents, employees and representatives
shall have the right to enter the Property at all reasonable times (except while
an event is being held at the Premises) upon reasonable prior written notice for
the purposes of (1) inspecting the Property for the purposes of determining
Lessee’s compliance with the terms hereof, and (2) during the last twenty four
(24) months of the Lease Term, exhibiting the Property to other Persons,
provided, however, that any such entry under clause (1) or (2) above shall be
conducted in such a manner as to minimize interference with the business being
conducted in and on the Property. A representative of Lessee shall have the
right to be present upon any such entry by Lessee, provided Lessee makes such
representative reasonably available for such entry.

14.
Mutual Indemnification.





30

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED BY THE MADISON SQUARE GARDEN COMPANY


14.1.
Lessee will defend, protect, indemnify, and hold Lessor harmless from and
against all liabilities, obligations, claims, damages, penalties, causes of
action, costs, and expenses (including, without limitation, reasonable
attorneys’ fees and expenses) imposed upon or incurred by or asserted against
Lessor, the Lessor Parties, or the Property or any portion thereof, by reason of
the occurrence or existence of any of the following: (a) any accident, injury
to, or death of persons (including workmen), or loss of or damage to property
occurring in, on, under, or about the Property during the Lease Term, except to
the extent caused by the gross negligence or willful misconduct of Lessor or
Lessor’s agents, employees, invitees, or contractors; (b) any failure on the
part of Lessee to perform or comply with any of the terms of this Lease; or (c)
any non-compliance by Lessee with Applicable Laws, whether or not Lessee’s
non-compliance with Applicable Laws would constitute an Event of Default under
Section 24 below. In case any action, suit or proceeding is brought against
Lessor by reason of any such occurrence, Lessor will notify Lessee of such
action, suit, or proceeding, and upon Lessor’s request Lessee will, at Lessee’s
sole cost and expense, resist and defend such action, suit, or proceeding.
Notwithstanding the foregoing, Lessee shall neither have any liability nor any
obligation to indemnify Lessor solely for the discovery of Hazardous Material on
the Premises unless and to the extent provided under the terms of Section 6
hereof.

14.2.
Lessor will defend, protect, indemnify, and hold Lessee harmless from and
against all liabilities, obligations, claims, damages, penalties, causes of
action, costs, and expenses (including, without limitation, reasonable
attorneys’ fees and expenses) imposed upon or incurred by or asserted against
Lessee, the Lessee Parties, or the Property or any portion thereof, by reason of
the occurrence or existence of any of the following: (a) any accident, injury
to, or death of persons (including workmen), or loss of or damage to property
occurring in, on, under, or about the Property prior to the Lease Term, except
to the extent caused by the gross negligence or willful misconduct of Lessee or
Lessee’s agents, employees, invitees, or contractors; or (b) any failure on the
part of Lessor to perform or comply with any of the terms of this Lease. In case
any action, suit or proceeding is brought against Lessee by reason of any such
occurrence, Lessee will notify Lessor of such action, suit, or proceeding, and
upon Lessee’s request Lessor will, at Lessor’s sole cost and expense, resist and
defend such action, suit, or proceeding.

15.
Utility Services. Lessee shall be solely responsible (at its sole cost and
expense) to procure and interconnect all utilities to the Premises (including
the Interconnection Point and Bridge). Lessor shall, at no out of pocket cost or
expense to Lessor, reasonably cooperate with Lessee’s efforts to interconnect
all utilities to the Premises (including the Interconnection Point and Bridge)
and reasonably consent to any such interconnections, as required. *****.

16.
Quiet Enjoyment. Subject to Lessor’s termination rights in Section 25 below, and
subject to the Permitted Exceptions, Lessee shall not be hindered or molested by
Lessor or anyone claiming through Lessor in its peaceful and quiet possession
and enjoyment of the Premises.





31

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED BY THE MADISON SQUARE GARDEN COMPANY


17.
Subordination. This Lease is and shall be subject and subordinate to any
mortgage(s), deed(s) of trust or deeds to secure debt now or subsequently
arising upon the fee interest in the Premises, and to all renewals,
modifications, refinancings, and extensions thereof (collectively referred to as
a “Fee Mortgage”). The party having the benefit of a Fee Mortgage (a “Fee
Mortgagee”) and Lessee shall execute a subordination, non-disturbance, and
attornment agreement in form and substance reasonably acceptable to Fee
Mortgagee and Lessee. As an alternative, any Fee Mortgagee shall have the right
at any time to subordinate its Fee Mortgage to this Lease.

18.    Insurance.
18.1.
Generally. Lessee, at its sole cost and expense, shall procure and keep in full
force until all of its obligations under this Lease have been discharged (or any
additional periods described on Exhibit I), insurance as set forth on Exhibit I
attached hereto. Lessor, at its sole cost and expense, shall maintain Commercial
General Liability Insurance for claims arising from its ownership of the
Premises with limits in an amount not less than *****. Insurance required to be
maintained by Lessor or Lessee pursuant to this Section 18.1 may be provided
under blanket policies covering other locations operated by Lessor or Lessee or
any Affiliate of Lessor or Lessee.

18.2.
Delivery of Evidence of Insurance. Upon commencement of the Lease Term, Lessee
will deliver to Lessor certificates of insurance showing the required coverage
is in force (provided that Lessee may redact portions of any umbrella policies
that are solely applicable to other projects), and thereafter Lessee shall use
commercially reasonable efforts to deliver to Lessor certificates of insurance
showing the required coverage is still in force not less than ten (10) days
prior to the expiration of any policy required pursuant to this Section 18, but
in any event, Lessee shall deliver to Lessor such certificates prior to the
expiration of any policy required pursuant to this Section 18.

18.3.
Waiver of Subrogation. Neither Lessor nor Lessee shall be liable to the other or
to any insurance company (by way of subrogation or otherwise) insuring the other
party for any loss or damage to any building, structure or other tangible
property, or any resulting loss of income and benefits (even though such loss or
damage might have been occasioned by the negligence of such party, its agents or
employees) if such loss or damage is covered by insurance benefiting the party
suffering such loss or damage or is required to be covered by insurance pursuant
to this Lease. Lessor and Lessee agree that deductibles under Lessor’s insurance
policies and other amounts that are self-insured by Lessor or Lessee shall be
deemed covered by insurance and all claims for recovery thereof are hereby
waived. Lessor and Lessee shall require their respective insurance companies to
include a standard waiver of subrogation provision in their respective policies.

18.4.
No Entry Until Insurance In Place. Lessee shall not be permitted to take
possession of any portion of the Premises until all applicable insurance
required under this Lease is in place.





32

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED BY THE MADISON SQUARE GARDEN COMPANY


19.    Damage to or Destruction of Property.
19.1.
Lessee to Give Notice. In case of any damage to or destruction of the Premises
or any Improvements, or any material part thereof, that will materially and
adversely affect the operation of the Premises (a “Casualty”), Lessee will
promptly give telephonic and written notice thereof to Lessor generally
describing the nature and extent of such Casualty. Lessor shall have no interest
in any property insurance proceeds paid to Lessee or Leasehold Mortgagee due to
a Casualty or any other damage to the Premises or any Improvements (the
“Casualty Proceeds”), except as expressly provided in this Section 19.1.
Following any Casualty, Lessee shall either (i) diligently rebuild and replace
such damaged Improvements at the Premises in accordance with the Building
Standard (provided that Lessor’s approval, not to be unreasonably withheld,
conditioned or delayed, shall be required with respect to (a) the location and
design of the Interconnection Point or any Other Physical Connection Points, (b)
the location and design of the Bridge, and (c) any Material Modification from
the Improvements in existence immediately prior to such Casualty), or (ii) elect
not to rebuild or replace such damaged Improvements, in which event Lessee shall
cause the distribution of the Casualty Proceeds in the following order and
priority, in each case, subject to Leasehold Mortgagee making such Casualty
Proceeds available therefor and any other rights of Leasehold Mortgagee: (1)
first, to Leasehold Mortgagee, in accordance with Section 21.2.10; (2) second,
to Lessee, to fund the activities described in Section 19.3; (3) third, to
Lessor, to refund an amount equal to (A) that portion of the TI Allowance
actually paid to Lessee, multiplied by (B) the Insurance to Replacement Cost
Ratio (the “TI Allowance Refund”); and (4) fourth, to Lessee, as to any balance
remaining. Lessee shall be liable to Lessor under clause (ii) above for the TI
Allowance Refund regardless of whether Leasehold Mortgagee makes such Casualty
Proceeds available therefor or any Casualty Proceeds are remaining after the
payment of the amounts in subclauses (1) and (2) above, which obligation shall
survive the termination of this Lease. Lessee shall make its election in writing
(the “Casualty Election Notice”) as to whether or not to rebuild the damaged
Improvements no later than one hundred eighty (180) days after any Casualty
event. In the event that Lessee elects not to rebuild, repair or replace the
damaged Improvements pursuant to clause (ii) above, and as a consequence of such
election not to rebuild the Project would remain completely inoperable (e.g., a
total Casualty has occurred), then Lessee’s Casualty Election Notice shall also
serve to terminate this Lease. Notwithstanding any election by Lessee not to
rebuild or replace damaged Improvements pursuant to clause (ii) above, (A) all
of Lessee’s obligations set forth in this Lease shall remain in full force and
effect, including without limitation Lessee’s obligation to maintain, repair,
operate, and manage the Property in accordance with the Building Standard
pursuant to Section 7 herein and to construct any alterations or additions to
the Improvements in accordance with Section 8 herein and (B) Lessee shall ensure
that the Improvements continue to include an approximately 350,000 square foot,
first-class, multi-function event venue with capacity of at least 16,000 seats.





33

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED BY THE MADISON SQUARE GARDEN COMPANY


19.2.
No Effect on Lease. Except as specifically provided in Section 19.1, this Lease
shall not terminate or be forfeited or be affected in any manner by reason of
damage to or total, substantial or partial destruction of the Premises or the
Improvements or any part or parts thereof or by reason of the untenantability of
the same or any part thereof, for or due to any reason or cause whatsoever, and
Lessee, notwithstanding any law or statute present or future, waives any and all
rights to quit or surrender the Premises or any part thereof, Lessee
acknowledging and agreeing that the provisions of this Section 19 shall govern
the rights and remedies of the parties in the event of a Casualty. Lessee
expressly agrees that its obligations hereunder, including the payment of the
Lessor’s Participation Payment and any other sums due hereunder, shall continue
as though said Premises and/or Improvements had not been damaged or destroyed
and without abatement, suspension, diminution or reduction of any kind, but with
an appropriate reduction to be made to the Minimum Event Levels as mutually
agreed upon in good faith by Lessor and Lessee.

19.3.
If Lessee terminates this Lease pursuant to Section 19.1, then Lessor may, by
written notice delivered to Lessee, require Lessee, at Lessee’s sole expense, to
tear down and remove, prior to the termination of this Lease, all or a portion
of the Improvements (at Lessor’s sole option and direction), including the
debris resulting therefrom, and to otherwise clean and restore the area affected
by such casualty to a level and clean and reasonably safe and secure condition,
which obligation shall survive the termination of this Lease.

20.
Taking.

20.1.
Party to Give Notice. In case of a Taking of all or any part of the Premises, or
the commencement of any proceedings or negotiations which might result in such
Taking, the party against whom such proceedings are commenced will promptly give
oral and written notice thereof to the other party generally describing the
nature and extent of such Taking or the nature of such proceedings and
negotiations and the nature and extent of the Taking which might result
therefrom, as the case may be. Subject to Section 20.4, Lessor and Lessee each
shall file and prosecute their respective separate claims for an award. Subject
to Section 20.2, Lessee waives any and all rights it may have under any statute
allowing Lessee to terminate this Lease in the event of a Taking, Lessee
acknowledging and agreeing that the provisions of this Section 20 shall govern
the rights and remedies of the parties in the event of a Taking.

20.2.
Total Taking. In case of a Taking of the fee of the entire Premises, other than
a temporary taking, this Lease shall automatically terminate as of the date of
such Taking. In case of a Taking of such a substantial part of the Premises or
Improvements as shall result in the portion of the Premises and Improvements
remaining after such Taking being unsuitable, as reasonably determined by Lessee
and Lessor, for Lessee’s use of the Premises, other than a temporary taking,
then Lessee may terminate this Lease by written notice to Lessor given within
six (6) months after such Taking, with





34

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED BY THE MADISON SQUARE GARDEN COMPANY


such termination to be effective as of a date, within twelve (12) months after
such Taking, specified in such notice. Any Taking of the Premises of the
character referred to in this Section 20.2 which results in the termination of
this Lease is referred to as a “Total Taking.”
20.3.
Partial Taking. In case of a Taking of the Premises other than a Total Taking (a
“Partial Taking”), this Lease shall remain in full force and effect as to the
portion of the Premises remaining immediately after such Partial Taking, without
any abatement or reduction of Lessor’s Participation Payment or any other sum
payable hereunder, but with a proportionate reduction to be made to the Minimum
Event Requirements as mutually agreed upon in good faith by Lessor and Lessee.
In the event of a Partial Taking, Lessee shall have no obligation to restore, or
cause to be restored, the remaining parts of the Improvements.

20.4.
Application of Awards and Other Payments. In the event of a Taking, the award
(or settlement in lieu thereof) in connection with such Taking shall be payable
in the following manner and order of priority:

20.41.
first, to pay any and all reasonable out-of-pocket costs and expenses of Lessor,
Lessee, any Leasehold Mortgagee, and any Fee Mortgagee incurred in collecting
the award; and

20.42.
second, (a) to Lessee, ***** of the Taking Award, and (b) to Lessor, ***** of
the Taking Award; provided, however, that if such Taking occurs during the last
five (5) years of the Term, Lessor and Lessee shall each receive ***** of the
Taking Award.

Any amount received by Lessee pursuant to Section 20.4.2 may be allocated by
Lessee between Lessee and any Leasehold Mortgagee(s) in accordance with any
agreement made between Lessee and such Leasehold Mortgagee(s), provided that
Lessor shall have no obligation to ensure the allocation of such proceeds
between Lessee and any such Leasehold Mortgagee(s).
For purposes of this Section 20.4, the Premises or a part thereof, as the case
may be, shall be deemed to have been taken or condemned on the date on which
actual possession of the Premises or a part thereof, as the case may be, is
acquired by any lawful governmental entity or authority or the date on which
title vests therein, whichever is earlier.
21.
Mortgage of Leasehold Estate.

21.1.
Execution of Leasehold Mortgages. Lessee shall have the right, from time to
time, without obtaining Lessor’s consent, to execute and deliver one or more
Leasehold Mortgages encumbering Lessee’s interest in this Lease to one or more
Qualified Lenders, the Premises and the Improvements in order to secure any
indebtedness or other obligation of Lessee relating to this Lease or Lessee’s
interest in the Premises (including, without limitation, interim, permanent,
construction or capital





35

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED BY THE MADISON SQUARE GARDEN COMPANY


improvements financing) and any direct or indirect owner of Lessee shall have
the right, from time to time, without obtaining Lessor’s consent, to execute and
deliver one or more pledges of direct and/or indirect ownership interests in
Lessee to one or more Qualified Lenders in order to secure any indebtedness or
other obligation of Lessee’s direct and/or indirect owners (including, without
limitation, interim, permanent, construction or capital improvements financing).
Any Leasehold Mortgage shall be subordinate to Lessor’s interest in the Premises
and shall be subject to the provisions of this Lease, and no Leasehold Mortgage
shall extend to or affect Lessor’s fee interest in the Premises or the
reversionary interest and estate of Lessor in and to the Premises or any part
thereof. The execution and delivery of a Leasehold Mortgage by Lessee shall not
be deemed to constitute an Assignment or other transfer of this Lease or an
interest in Lessee nor shall the holder of any Leasehold Mortgage, as such, be
deemed an assignee or transferee of this Lease so as to require such Leasehold
Mortgagee to assume the performance of any of the terms, provisions, covenants
or conditions on the part of Lessee to be performed hereunder, unless such
Leasehold Mortgagee obtains actual possession of the Premises following a
Leasehold Foreclosure or by agreement of Lessee and Leasehold Mortgagee. Lessor
acknowledges and agrees that any collateral assignment and/or pledge to a
Leasehold Mortgagee that is a Qualified Lender for financing purposes is a
Permitted Transfer pursuant to Section 22.2 herein.
21.2.
Covenants of Lessor. If Lessee or any of its direct and/or indirect owners shall
execute a Leasehold Mortgage in favor of a Qualified Lender in accordance with
this Section 21, Lessor agrees that so long as such Leasehold Mortgage shall
remain unsatisfied of record or until written notice of satisfaction is given by
the holders of any such Leasehold Mortgage to Lessor, the following provisions
shall apply:

21.2.1.
There shall be no cancellation, termination (except in accordance with Section
25.3 and Section 25.5), surrender, waiver, acceptance of surrender, amendment,
change or modification of this Lease without the prior written consent of each
Leasehold Mortgagee. Any action requiring the consent of Leasehold Mortgagee
hereunder that is taken without such written consent, shall be null and void and
of no force or effect, and shall not be binding on any Leasehold Mortgagee (or,
following a Leasehold Mortgage Foreclosure, Lessee).

21.2.2.
Lessor shall, upon Lessor (or any Person acting on behalf of Lessor) serving
Lessee with any notice which would lead to an Event of Default or any
termination pursuant to Section 25.3 (to the extent that notice to Lessee is
required under such section), simultaneously serve (or cause such Person acting
on behalf of Lessor to serve) a copy of such notice upon each Leasehold
Mortgagee who has delivered to Lessor a written request for such notices,
including an address for notices to such Leasehold Mortgagee.





36

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED BY THE MADISON SQUARE GARDEN COMPANY


21.2.3.
Each Leasehold Mortgagee shall have the right, but not the obligation, at any
time prior to termination of this Lease, to pay all of the Lessor’s
Participation Payment or any other charges due hereunder, with all due interest
and late charges, to purchase any insurance, to pay any Impositions, to make any
repairs, replacements or improvements, to do any other act or thing required of
Lessee hereunder, and to do any act or thing which may be necessary and proper
to be done in the performance and observance of the agreements, covenants and
conditions hereof, including without limitation those necessary to prevent
termination of this Lease. As against Lessor, any Leasehold Mortgagee and its
agents and contractors shall have full access to the Premises for purposes of
accomplishing any of the foregoing during the Lease Term, provided that the
Leasehold Mortgagee shall be required to comply with Section 11.3 of this Lease
with respect to any work to be performed on the Premises by the Leasehold
Mortgagee or its agents or contractors. Any of the foregoing done by any
Leasehold Mortgagee shall be as effective (including without limitation to
prevent a termination of this Lease) as the same would have been if done by
Lessee.

21.2.4.
Anything contained in this Lease notwithstanding, if Lessor is entitled to
terminate this Lease pursuant to Section 25.3, Lessor shall not be entitled to
terminate this Lease, and any notice of same shall be rendered void, if the
Leasehold Mortgagee shall cure the Event of Default described in Section 25.3
within the time period granted to Lessee hereunder. Notwithstanding anything to
the contrary set forth herein, following the date on which the Leasehold
Mortgagee (or its Affiliate) obtains title to and possession of the Premises (or
the ownership interests in Lessee, as applicable) any non-monetary default that
by its nature is impossible for the Leasehold Mortgagee to cure, despite gaining
possession of the Premises (an “Uncurable Default”) shall be deemed cured for
purposes of terminating the Lease, as between Lessor and the Leasehold Mortgagee
(or Lessee, as applicable) such that Lessor shall not terminate this Lease by
reason of such Uncurable Default. For the avoidance of doubt, nothing herein
shall require any Leasehold Mortgagee to attempt to cure an Uncurable Default in
order to comply with and be entitled to the benefits of the rights set forth in
Section 21 with respect to all other monetary defaults and non-monetary
defaults. Leasehold Mortgagee shall not be responsible for curing any defaults
by Lessee under the Cross-Marketing Agreement first arising or accruing prior to
date on which the Leasehold Mortgagee (or its Affiliate) obtains title to and
possession of the Premises (or the ownership interests in Lessee, as
applicable), but shall be responsible for complying with the terms of the
Cross-Marketing Agreement from and after such date.

21.2.5.
The right of Lessor to terminate this Lease for cessation of operations pursuant
to Section 25.3 shall be subject to, and conditioned upon, Lessor having first
given to each Leasehold Mortgagee of which Lessor has been





37

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED BY THE MADISON SQUARE GARDEN COMPANY


advised in writing, including an address for notices to such Leasehold
Mortgagee, written notice of such Event of Default as required under Section
21.2.2 and such Leasehold Mortgagees having failed to remedy such Event of
Default or acquire Lessee’s leasehold estate hereunder or commence foreclosure
or other appropriate proceedings in the nature thereof as set forth in Section
21.2.4.
21.2.6.
If any Leasehold Mortgagee is prohibited from commencing or prosecuting
Leasehold Foreclosure or other appropriate proceedings in the nature thereof by
any process or injunction issued by any court or by reason of any action by any
court having jurisdiction of any bankruptcy or insolvency proceeding involving
Lessee or its direct and/or indirect owners, the times specified in Section
21.2.4 for commencing or prosecuting Leasehold Foreclosure or other proceedings
shall be extended for the period of the prohibition, provided that the Leasehold
Mortgagee shall have fully cured any Event of Default in the payment of any
monetary obligations of Lessee under this Lease and shall continue to pay
currently those monetary obligations as and when the same fall due.

21.2.7.
Lessor agrees that the names of each Leasehold Mortgagee may be added by Lessee
to the “Mortgagee Endorsement” of any and all insurance policies required to be
carried by Lessee under this Lease on condition that the insurance proceeds are
to be applied in the manner specified in this Lease.

21.2.8.
Leasehold Foreclosure of any Leasehold Mortgage, or any sale thereunder, whether
by judicial proceedings or by virtue of any power contained in the Leasehold
Mortgage, or any conveyance of the leasehold estate hereunder from Lessee to any
Leasehold Mortgagee or its designee through, or in lieu of, Leasehold
Foreclosure or other appropriate proceedings in the nature thereof, shall not
require the consent of Lessor or constitute a breach of any provision of or an
Event of Default under this Lease, and upon such Leasehold Foreclosure, sale or
conveyance, Lessor shall recognize the purchaser or other transferee in
connection therewith as the Lessee hereunder.

21.2.9.
In the event any Leasehold Mortgagee or its designee becomes the Lessee under
this Lease (or the owner of direct and/or indirect ownership interests in
Lessee, as applicable), such Leasehold Mortgagee or its designee (or the Lessee,
as applicable) shall, subject to the foreclosing lender’s obligation to cure all
but the Uncurable Defaults, be personally liable for the obligations of Lessee
under this Lease or a new lease only for the period that the Leasehold Mortgagee
or its designee remains the actual beneficial holder of the leasehold estate
hereunder, and only to the extent provided in this Lease or such new lease.

21.2.10.
Subject to Applicable Laws, the senior Leasehold Mortgagee may reserve the right
to apply to its Leasehold Mortgage debt all, or any part, of





38

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED BY THE MADISON SQUARE GARDEN COMPANY


Lessee’s share of the proceeds from any insurance policies arising from a
Casualty pursuant to the debts secured by such Leasehold Mortgage, up to the
amount of indebtedness secured by the Leasehold Mortgage.
21.2.11.
Whichever party has the primary obligation to notify any Leasehold Mortgagee
hereunder shall give each such Leasehold Mortgagee of which the parties have
been notified (including an address for notices), notice of any litigation, or
condemnation proceedings, or of any pending adjustment of insurance claims as
each may relate to the Premises, and any Leasehold Mortgagee shall have the
right, at Leasehold Mortgagee’s expense, to intervene therein and to be made a
party to such proceedings. The parties hereto do hereby consent to such
intervention. In the event that any such Leasehold Mortgagee shall not elect to
intervene or become a party to the proceedings, such Leasehold Mortgagee shall
receive notice and a copy of any award or decision made in connection therewith,
but any such intervention shall not diminish Lessor’s rights under this Lease.
For avoidance of doubt, the parties acknowledge and agree that Lessee shall have
the primary obligation to notify any of its Leasehold Mortgagees under this
Section 21.2.11; provided, however, Lessor shall give notices to any such
Leasehold Mortgagees as required under this Lease.

21.2.12.
If required by Leasehold Mortgagee, Lessor shall execute a written agreement (a
“Consent Agreement”) among Lessor, Lessee and Leasehold Mortgagee, in a
commercially reasonable written agreement as reasonably approved by Lessor, for
non-recourse financing, as may be required by Lessee or Leasehold Mortgagee,
pursuant to which Lessor shall acknowledge the existence of the Leasehold
Mortgage, and, subject to the limitations set forth in Section 21.3 below, make
certain commercially reasonable undertakings for the benefit of the Leasehold
Mortgagee thereunder, including, without limitation, providing copies of any
notices that Lessor may from time to time deliver to Lessee under this Lease.

21.3.
Modification of Lease. Lessor shall not unreasonably withhold its consent to any
modification to this Section 21 or any other provision of this Lease relating to
the rights of a Leasehold Mortgagee that are reasonably requested by a Leasehold
Mortgagee that is a Qualified Lender, provided that (w) such modification is (i)
consistent with the customary requirements of institutional lenders at such
time, including those imposed by applicable rating agency guidelines, or (ii)
required by banking, insurance or similar laws and regulations setting forth
provisions that must appear in a ground lease in order for such lease to be
accepted as security by any Leasehold Mortgagee or prospective Leasehold
Mortgagee requesting such modification, (x) such modification does not
(i) adversely affect any of Lessor’s rights, benefits or privileges in any
material respect, (ii) increase any of Lessor’s liabilities or obligations in
any material respect under this Lease, (iii) create any new material liability
or material obligation of Lessor, or (iv) reduce the Lessor’s





39

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED BY THE MADISON SQUARE GARDEN COMPANY


Participation Payment or any other charges due hereunder, (y) if such
modification requires the consent or approval of any existing Fee Mortgagee,
such consent or approval shall have been obtained (and Lessor shall use
commercially reasonable efforts to obtain such consent or approval), and (z)
Lessee shall pay any actual reasonable third party costs and expenses (including
reasonable attorney’s fees) incurred by Lessor in connection with any such
modification. Lessor shall not be required to review any proposed modification
of this Lease unless it is accompanied by a certificate of Lessee representing
and warranting that the execution and effectuation of the requested modification
has been approved by all existing Leasehold Mortgagees and requires no further
review, consent or approval by any such Leasehold Mortgagee.
21.4.
Upon a termination of this Lease as to all or any portion of the Premises for
any reason whatsoever, provided that Lessor will notify any Leasehold Mortgagee
that is a Qualified Lender of such termination and all amounts then owed to
Lessor under this Lease, or upon a rejection of this Lease by Lessee or a
trustee in a bankruptcy, such Leasehold Mortgagee shall have the right, for a
period of thirty (30) days after receiving written notice thereof from Lessor,
to require Lessor to (and Lessor shall to the extent not prohibited by court
order or governmental action from doing so) enter into a New Lease (as defined
below) for the Premises with the Leasehold Mortgagee (or its designee or
nominee) in accordance with the terms of this Section 21.4 below within five (5)
business days of receipt of Leasehold Mortgagee’s written request therefor.

21.4.1    The Leasehold Mortgagee (or its designee or nominee becoming the
tenant under such New Lease) shall pay to Lessor within thirty (30) days after
the execution and delivery of the New Lease all reasonable attorneys’ fees and
reasonable court costs, incurred by Lessor in connection with the preparation of
and entry into the New Lease and not otherwise paid by Lessee to Lessor pursuant
to the terms of this Lease.
21.4.2    Such New Lease (x) shall be and remain an encumbrance on all or a
portion of the Premises demised thereby, having the same lien priority thereon
as this Lease; and (y) shall be for the remainder of the Term and, subject to
the terms of this Section 21, shall be on the same terms and conditions as this
Lease.
22.
Assignment by Lessee or MSG S&E and Subleases.

22.1.
Except for a Permitted Transfer or an Approved Transfer, neither Lessee nor MSG
S&E shall Assign its right, title, and interest in this Lease without the prior
written consent of Lessor, which consent shall be granted by Lessor unless
Lessor makes a good faith determination that the proposed transferee is not
sufficiently creditworthy or lacks the experience to comply with the obligations
of Lessee or MSG S&E, as applicable, as set forth in this Lease. Following any
Permitted Transfer under clause (ii) of Section 22.2 below, any Approved
Transfer, or any Assignment consented to





40

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED BY THE MADISON SQUARE GARDEN COMPANY


by Lessor pursuant to this Section 22.1, the assignor thereunder shall be
released from liability under this Lease, the Path of Travel License, and the
Parking License.
22.2.
A “Permitted Transfer” shall mean (i) any Assignment by Lessee to The Madison
Square Garden Company or any of its direct or indirect subsidiaries, provided
that MSG S&E (or its permitted assigns) shall not be released from liability
hereunder upon any such transfer, (ii) any assignment or transfer of Lessee’s or
MSG S&E’s interest in this Lease to any entity that is not an Affiliate or
subsidiary of The Madison Square Garden Company and that acquires all or
substantially all of the entertainment venues of the Madison Square Garden
Company (whether leased or owned), with or without Madison Square Garden in New
York City, New York (provided that in the case of an assignment or transfer by
MSG S&E under this clause (ii), a “Permitted Transfer” shall not include an
assignment of an interest in this Lease to an entity for the sole purpose of the
equity of that entity being distributed to the shareholders of The Madison
Square Garden Company by way of dividend), or (iii) a Leasehold Mortgage of the
Premises in accordance with the terms of Section 21 hereof, provided that MSG
S&E (or its permitted assigns) shall not be released from liability hereunder
upon any such Leasehold Mortgage or transfer thereunder.

22.3.
An “Approved Transfer” shall mean an Assignment of either Lessee’s or MSG S&E’s
right, title, and interest in this Lease following the Opening Date to a
Qualified Transferee (provided that if both Lessee and MSG S&E are assigning
their respective interests in the Lease concurrently, then only the assignee of
MSG S&E must be a Qualified Transferee). A “Qualified Transferee” shall mean an
entity which would immediately prior to such transfer (A) if a private company,
have a minimum Tangible Net Worth of at least ***** according to its most recent
audited financial statements; (B) if a public company, (1) have a minimum
Tangible Net Worth of at least ***** according to its most recent financial
statements, or (2) have an enterprise value of at least ***** according to its
most recent financial statements and public equity value based on a 60-day
trailing volume-weighted average price; (C) has minimum unrestricted cash of
***** (subject to an annual increase of ***** over the Term of this Lease),
according to its most recent audited financial statements; (D) has (or its
Controlling Affiliate has) at least ***** years’ demonstrable experience in
operating a live concert and performance venues of a similar type and scale as
the Project; and (E) shall not cause a Regulatory Conflict or Suitability Issue.

22.4.
In connection with any Assignment of Lessee’s or MSG S&E’s interest in this
Lease, Lessee shall provide Lessor with advance written notice of such
Assignment and all information reasonably requested by Lessor that relates to
the ability of the assignee or transferee to satisfy the conditions of this
Lease including without limitation the terms of this Section 22. As a condition
to any Assignment of Lessee’s or MSG S&E’s interest in this Lease (whether or
not Lessor’s consent is required), any assignee or transferee of Lessee’s
obligations shall assume in writing all of the obligations of Lessee or MSG S&E,
as applicable, hereunder and under the other Arena Documents. Lessee shall pay
Lessor’s reasonable out of pocket costs and





41

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED BY THE MADISON SQUARE GARDEN COMPANY


expenses (including reasonable out of pocket attorneys’ fees) in connection with
reviewing any requested Assignment (other than a Permitted Transfer or an
Approved Transfer). In no event shall any assignee or transferee under an
Assignment (whether or not Lessor’s consent is required) be a Lessor Competitor.
22.5.
No consent of Lessor hereunder shall relieve Lessee of the obligation to obtain
Lessor’s consent to a subsequent transaction under this Article 22. No
Assignment of this Lease or subletting of all or any portion of the Property
(excluding any Leasehold Foreclosure of any Leasehold Mortgage, or any sale
thereunder, whether by judicial proceedings or by virtue of any power contained
in the Leasehold Mortgage, or any conveyance of the leasehold estate hereunder
from Lessee to any Leasehold Mortgagee or its designee through, or in lieu of,
Leasehold Foreclosure or other appropriate proceedings in the nature thereof)
shall be permitted without the prior written consent of Lessor, which consent
shall not be unreasonably withheld, conditioned or delayed, if at the time of
such assignment an Event of Default is continuing.

22.6.
Any Assignment made contrary to the terms of this Section 22 shall be void. In
no event shall either Lessee or MSG S&E be relieved of its liability under this
Lease following an Assignment except as expressly permitted under this Article
22.

22.7.
Any subletting of all or any part of the Property (including without limitation
in the form of subleases, licenses, concessions and occupancy agreements) shall
be subject and subordinate to this Lease and the terms and conditions hereof and
Lessee shall remain liable for the performance of all of the covenants and
agreements to be performed on Lessee’s part hereunder.

22.8.
In the event that VCR or MSG S&E or their permitted assigns hereunder, as
applicable, remain jointly and severally liable under this Lease in accordance
with Section 2.3 and substantially all of the assets of VCR or MSG S&E or their
permitted assigns hereunder are transferred to another entity (an “Asset
Transferee”), then VCR or MSG S&E or their permitted assigns hereunder, as
applicable, shall assign its interest in this Lease to such Asset Transferee,
subject to the terms hereof.

23.
Performance on Behalf of Lessee. In the event that Lessee shall fail to perform
any obligation required hereunder in connection with removal of liens,
procurement of insurance, or maintenance of the Bridge, then, if such failure
becomes an Event of Default, Lessor may, but shall be under no obligation to,
perform such obligation with the same effect as if made by Lessee (including,
without limitation, insurance under Section 18). Lessee shall, within thirty
(30) days following receipt of demand therefor from Lessor, accompanied by
documentation reasonably satisfactory to Lessee of the amounts paid or costs
incurred, reimburse Lessor for (i) all sums so paid by Lessor and (ii) all costs
and expenses incurred by Lessor in connection with such performance, together
with interest thereon at the Default Rate until paid. Alternatively, Lessor may
seek to specifically enforce Lessee’s performance of any of Lessee’s obligations
under this Lease.





42

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED BY THE MADISON SQUARE GARDEN COMPANY


24.
Events of Default.

24.1.
Any one or more of the following events shall constitute an “Event of Default”
hereunder:

24.1.1.
With respect to the non-monetary obligations of Lessee hereunder, Lessee shall
have failed to perform or comply in any material respect with any obligation
under this Lease and such failure shall have continued for thirty (30) days
after notice thereof from Lessor is duly given pursuant to Section 35 below, and
if the curing of such non-monetary default is not reasonably feasible within
such 30-day period, Lessee shall not, subject to Force Majeure, have commenced
the curing of such failure within such thirty (30) day period, or having so
commenced, shall thereafter have failed or neglected, for reasons other than
Force Majeure, to prosecute or complete the curing of such Event of Default with
diligence and dispatch within ninety (90) days after the original notice thereof
or such longer period as may be reasonably necessary to effect such cure; or

24.1.2.
Either Lessee shall have made a general assignment for the benefit of creditors,
or shall have admitted in writing its inability to pay its debts as they become
due or shall have filed a petition in bankruptcy, or shall have been adjudicated
bankrupt or insolvent, or shall have filed a petition seeking any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under any present or future statute, law or regulation, or
shall have filed an answer admitting, or shall have failed reasonably to
contest, the material allegations of a petition filed against it in any such
proceeding, or shall have sought or consented to or acquiesced in the
appointment of any trustee, receiver or liquidator of Lessee or any material
part of its properties; or

24.1.3.
Either (i) within ninety (90) days after the commencement of any proceeding
against either Lessee or any trustee, receiver or liquidator of Lessee seeking
any reorganization, arrangement, composition, readjustment, liquidation,
dissolution or similar relief under any present or future statute, law, rule or
regulation, such proceeding shall not have been dismissed, or (ii) if, within
ninety (90) days after the appointment without the consent or acquiescence of
either Lessee or any trustee, receiver or liquidator of Lessee or of any
material part of its properties, such appointment shall not have been vacated;
or

24.1.4.
With respect to the monetary obligations of Lessee hereunder that have been
reduced to a liquidated amount, Lessee shall have failed to pay such amounts
within ten (10) Business Days after written notice thereof from Lessor is duly
given pursuant to Section 35 below.





43

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED BY THE MADISON SQUARE GARDEN COMPANY


24.2.
As to any Event of Default relating to any matter which Lessee is entitled to
contest or cure pursuant to Section 12, the cure periods set forth in Section
24.1.1 shall be deemed extended for so long as Lessee is diligently contesting
or curing such matter in good faith in accordance with Section 12.

25.
Remedies.

25.1.
Remedies of Lessor. Upon the occurrence of any uncured Event of Default Lessor
shall have the right to recover damages, or specifically enforce Lessee’s
covenants set forth in this Lease.

25.2.
No Waiver by Lessor or Lessee. No failure by Lessor or Lessee to insist upon the
strict performance of any term hereof or to exercise any right, power or remedy
consequent upon an Event of Default or any breach hereof, and no submission by
Lessee or acceptance by Lessor of full or partial Lessor’s Participation Payment
during the continuance of any such breach shall constitute a waiver of any such
Event of Default or any such breach or of any such term. No waiver of any Event
of Default or breach shall affect or alter this Lease, which shall continue in
full force and effect, or the respective rights of Lessor or Lessee with respect
to any other then existing or subsequent breach or Event of Default.

25.3.
TERMINATION FOR CESSATION OF OPERATIONS, PROHIBITED USE, OR FAILURE TO ACHIEVE
MILESTONE DATE. NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS
LEASE, AND SUBJECT TO THE PROVISIONS OF SECTIONS 21.2.4 AND 21.2.5, LESSOR SHALL
BE ENTITLED TO TERMINATE THIS LEASE PRIOR TO THE EXPIRATION OF THE LEASE TERM IF
LESSEE HAS (A) CEASED TO USE THE PREMISES AS A PERFORMANCE AND EVENT VENUE FOR A
CONSECUTIVE PERIOD OF MORE THAN ONE (1) CALENDAR YEAR, SUBJECT TO FORCE MAJEURE
AND EXCEPT AS MAY BE REQUIRED TO ACCOMMODATE SUBSTANTIAL RENOVATION OF THE
VENUE, AND SUCH ABANDONMENT CONTINUES FOR THIRTY (30) DAYS AFTER NOTICE THEREOF
FROM LESSOR; OR (B) UTILIZED THE PREMISES FOR A PROHIBITED USE AND CONTINUED TO
ENGAGE IN SUCH PROHIBITED USE FOR THIRTY (30) DAYS AFTER NOTICE THEREOF FROM
LESSOR; OR (C) FAILED TO COMMENCE CONSTRUCTION OF THE PROJECT BY THE
CONSTRUCTION COMMENCEMENT DATE; OR (D) FAILED TO ACHIEVE DEVELOPMENT COMPLETION
BY THE OUTSIDE DEVELOPMENT COMPLETION DATE. IF ANY OF THE EVENTS OF DEFAULT
DESCRIBED IN THE PRECEDING SENTENCE REMAINS UNCURED AFTER EXPIRATION OF THE
NOTICE AND CURE PERIOD SET FORTH IN THIS SECTION 25.3 (THE PARTIES AGREEING THAT
THE NOTICE AND CURE PERIOD SET FORTH IN SECTION 24.1 SHALL NOT APPLY WITH
RESPECT TO SUCH EVENTS OF DEFAULT), THEN LESSOR MAY,





44

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED BY THE MADISON SQUARE GARDEN COMPANY


AT ITS OPTION, UPON WRITTEN NOTICE TO LESSEE, TERMINATE THIS LEASE. As used
herein, “Substantial Renovation” shall mean work having an aggregate cost of not
less than ***** (subject to increase by CPI over the Term of this Lease). If the
Lease has terminated in accordance with this Section 25.3, then Lessor shall
have the immediate right to re-enter the Premises and terminate Lessee’s right
to possession of the Premises and may, but shall have no obligation to, remove
all persons and property therefrom. Such property may be removed and stored in a
warehouse or elsewhere at the sole cost and expense and risk of and for the
account of Lessee. ANY NOTICE DELIVERED PURSUANT TO THIS SECTION 25.3 SHALL BE
INVALID UNLESS THE SAME CONTAINS A LEGEND IN BOLD CAPITAL LETTERS PROMINENTLY
DISPLAYED AT THE TOP OF SUCH NOTICE THAT FAILURE TO RESPOND TO SUCH NOTICE MIGHT
RESULT IN THE TERMINATION OF THE LEASE.
25.4.
Termination by Lessee for Unforeseeable Conditions. Lessee may terminate this
Lease upon reasonable prior written notice to Lessor (an “Unforeseeable
Condition Termination”) prior to the Outside Unforeseeable Condition Date if,
prior to completion of the excavation of the Premises in connection with the
Project, soil, geotechnical, environmental, or other unknown and reasonably
unforeseeable physical conditions of the Premises (“Unforeseen Conditions”) are
discovered which are reasonably expected to increase budgeted Project costs by
more than ***** in Lessee’s good faith and reasonable estimation based on
reasonable documentary evidence provided to Lessor, unless (i) within ninety
(90) days of Lessee’s Unforeseeable Condition Termination notice Lessor gives
Lessee written notice (Lessor having no obligation to do so) of Lessor’s
election to bear the incremental costs above ***** of such Unforeseen
Conditions, which election shall be in a form reasonably acceptable to Lessee
and (ii) such Unforeseen Conditions shall not result in a material delay in the
Development Completion Date for the Project. If Lessor elects to cure any
Unforeseen Condition, Lessor shall cure the same within such period to be
reasonably agreed upon in writing by Lessor and Lessee based on an independent
third party contractor estimate of the time for such cure, and to the extent
such cure results in an actual delay in the Development Completion Date, the
Outside Development Completion Date shall be extended by such period. “Outside
Unforeseeable Condition Date” shall mean not later than thirty (30) days
following completion of excavation and prior to pouring of the foundation of the
Project. In the event of an Unforeseeable Condition Termination, Lessee shall,
at its expense, deliver the Premises to Lessor upon such termination in a
reasonably safe and secure condition. ANY NOTICE DELIVERED PURSUANT TO THIS
SECTION 25.4 SHALL BE INVALID UNLESS THE SAME CONTAINS A LEGEND IN BOLD CAPITAL
LETTERS PROMINENTLY DISPLAYED AT THE TOP OF SUCH NOTICE THAT FAILURE TO RESPOND
TO SUCH NOTICE MIGHT RESULT IN THE TERMINATION OF THE LEASE.

25.5.
Termination by Lessor for Pre-Existing Hazardous Materials. Prior to Development
Completion, Lessor may terminate this Lease upon reasonable prior written notice





45

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED BY THE MADISON SQUARE GARDEN COMPANY


to Lessee if Pre-Existing Hazardous Materials are discovered at the Premises
that are the obligation of Lessor to pay for or mitigate and that cost in excess
of ***** in Lessor’s good faith and reasonable estimation based on reasonable
documentary evidence provided to Lessee, unless Lessee agrees in writing (Lessee
having no obligation to do so) no later than thirty (30) days after receipt of
such notice from Lessor that Lessee will bear the incremental costs associated
with such Pre-Existing Hazardous Materials above ***** which agreement shall be
in a form reasonably acceptable to Lessor. “Pre-Existing Hazardous Materials”
shall mean Hazardous Materials in the environment, including surface water,
groundwater and land surface and subsurface strata, in such quantities,
concentrations and locations as were present at the Premises prior to the Lease
Commencement Date, but shall not include any Hazardous Materials arising as a
result of the actions of Lessee or its agents, contractors, employees or others
acting by through or under Lessee. ANY NOTICE DELIVERED PURSUANT TO THIS SECTION
25.5 SHALL BE INVALID UNLESS THE SAME CONTAINS A LEGEND IN BOLD CAPITAL LETTERS
PROMINENTLY DISPLAYED AT THE TOP OF SUCH NOTICE THAT FAILURE TO RESPOND TO SUCH
NOTICE MIGHT RESULT IN THE TERMINATION OF THE LEASE.
25.6.
NO TERMINATION BY LESSOR OR LESSEE. EXCEPT AS EXPRESSLY PROVIDED IN SECTIONS
19.1, 20.2, AND 25.4, IN NO EVENT SHALL LESSEE HAVE THE RIGHT TO TERMINATE THIS
LEASE UNDER THE TERMS HEREOF, AT LAW OR IN EQUITY, REGARDLESS OF ANY CLAIMS OF
HABITABILITY OR CONSTRUCTIVE EVICTION OR OTHERWISE. EXCEPT AS EXPRESSLY PROVIDED
IN SECTIONS 25.3 AND 25.5, IN NO EVENT SHALL LESSOR HAVE THE RIGHT TO TERMINATE
THIS LEASE OR PROSECUTE AN EVICTION ACTION UNDER THE TERMS HEREOF, AT LAW OR IN
EQUITY, REGARDLESS OF ANY CLAIMS OF EVENT OF DEFAULT, BREACH, HABITABILITY, OR
CONSTRUCTIVE EVICTION OR OTHERWISE.

26.
Acceptance of Surrender. Except to the extent otherwise stated herein, no
modification, termination or surrender of this Lease or surrender of the
Premises, or any part thereof or of any interest therein, by Lessee shall be
valid or effective unless agreed to and accepted in writing by Lessor, and no
act by any representative or agent of Lessor other than such a written agreement
and acceptance by Lessor shall constitute an acceptance thereof.

27.
Brokers. Lessor and Lessee each represents and warrants to the other that it has
not engaged or dealt with any broker or finder in connection with the
transactions contemplated by this Lease. If any individual or entity shall
assert a claim to a finder’s fee or commission as a broker or a finder with
respect to the Premises or this Lease, then the party who is alleged to have
retained such individual or entity or whose acts, omissions or representations
are alleged to give rise to such claim shall defend (with counsel reasonably
acceptable to the indemnified party), indemnify and hold harmless the other
party from and against any such





46

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED BY THE MADISON SQUARE GARDEN COMPANY


claim and all costs, expenses, liabilities and damages incurred in connection
with such claim or any action or proceeding brought thereon.
28.
No Merger of Title. There shall be no merger of the leasehold estate created by
this Lease with the fee estate in the Premises by reason of the fact that the
same Person may own or hold both (a) the leasehold estate created by this Lease
or any interest in such leasehold estate and (b) any interest in such fee
estate; and no such merger shall occur (A) unless and until all Persons having
any interest in (i) the leasehold estate created by this Lease and (ii) the fee
estate in the Premises shall join in a written instrument effecting such merger
and shall duly record the same, and (B) without the prior written consent of
each Leasehold Mortgagee and each Fee Mortgagee of all or any portion of the fee
estate in the Premises.

29.
Estoppel Certificate. Within thirty (30) days after request by any Party (which
request may be from time to time as often as reasonably required by a Party but
not more than once every six (6) months), the non-requesting Party shall execute
and deliver to the requesting Party, without charge, an estoppel certificate
(the “Estoppel Certificate”) related to the facts pertaining to this Lease in
such form as the requesting Party may reasonably request and as reasonably
approved by the non-requesting Party. Any such Estoppel Certificate may be
conclusively relied upon by any lender, investor, or subtenant.

If any Party fails to respond to such request within such thirty (30) day
period, then the requesting Party may deliver a second notice to the other Party
using the Deemed Approval Process stating that the failure of the other Party to
respond to such request within five (5) business days after receipt of such
second request will result in a deemed approval with respect to the requested
matters. The failure to deliver such statement within that five (5) business day
period shall (with respect to third parties relying upon such Estoppel
Certificate), without limiting any other remedy which the requesting party may
have as a result of such failure, be conclusive upon the Party which fails to
deliver such statement that this Lease is in force and effect with only such
modifications as have been identified by the requesting Party, and that there
are no outstanding Defaults in the performance of the requesting Party.
30.
Intentionally Deleted.

31.
Representations, Warranties, and Covenants.

31.1.
Lessor. Each of Lessor and VCR represents and warrants that it has the legal
power, right and authority to enter into this Lease and to consummate the
transaction contemplated hereby. The person(s) executing this Lease on behalf of
Lessor and VCR, respectively, have been duly authorized to do so. Lessor is a
limited liability company duly organized, validly existing and in good standing
under the laws of the state of Nevada. VCR is a limited liability company duly
organized, validly existing and in good standing under the laws of the state of
Nevada. Neither the entry into nor the performance of this Lease, nor the
entering into of the transaction, by Lessor or by VCR will (i) violate, conflict
with, result in a breach under, or constitute a default under, any corporate
charter, certificate of incorporation, by-law,





47

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED BY THE MADISON SQUARE GARDEN COMPANY


partnership agreement, limited liability company agreement, indenture, contract,
agreement, permit, judgment, decree or order to which Lessor or VCR, as
applicable, is a party or by which Lessor or VCR, as applicable, is bound, or
(ii) require the consent of any third party other than as has already been
obtained.
31.1.1.
No Bankruptcy Proceedings. Neither Lessor nor any Affiliate of Lessor is the
subject of any dissolution proceedings or any voluntary or involuntary case
under the federal bankruptcy laws or any other similar federal or state
insolvency law, and no receiver, trustee, assignee for the benefit of creditors
or other similar official has been appointed with respect to Lessor or any
Affiliate of Lessor, or any of their respective assets. Lessor shall not, and
shall not permit any Affiliate of Lessor to, institute proceedings to be
adjudicated bankrupt or insolvent, consent to the institution of bankruptcy or
insolvency proceedings against it, or file, or consent to, a petition seeking
reorganization relief under any applicable federal or state law relating to
bankruptcy or insolvency, or consent to the appointment of a receiver,
liquidator, assignee, trustee, sequestrator (or other similar official) of any
of its property, or make an assignment for the benefit of creditors, or admit in
writing its inability to pay its debts generally as they become due, or take
corporate action in furtherance of any such action.

31.1.2.
Patriot Act and Related Matters. None of Lessor, nor any owner of a direct or
indirect interest in Lessor, (i) is listed on any Government Lists (as defined
below), (ii) is a Person who has been determined by competent authority to be
subject to the prohibitions contained in Presidential Executive Order No. 13224
(Sept. 23, 2001) or any other similar prohibitions contained in the rules and
regulations of OFAC (as defined below) or in any enabling legislation or other
Presidential Executive Orders in respect thereof, (iii) has been previously
indicted for or convicted of any felony involving a crime or crimes of moral
turpitude or for any Patriot Act Offense (as defined below), or (iv) is
currently under investigation by any governmental authority for alleged criminal
activity. For purposes hereof, the term “Patriot Act Offense” means any
violation of the criminal laws of the United States of America or of any of the
several states, or that would be a criminal violation if committed within the
jurisdiction of the United States of America or any of the several states,
relating to terrorism or the laundering of monetary instruments, including any
offense under (A) the criminal laws against terrorism; (B) the criminal laws
against money laundering, (C) the Bank Secrecy Act, as amended, (D) the Money
Laundering Control Act of 1986, as amended, or the (E) Patriot Act. “Patriot Act
Offense” also includes the crimes of conspiracy to commit, or aiding and
abetting another to commit, a Patriot Act Offense. For purposes hereof, the term
“Government Lists” means (1) the Specially Designated Nationals and Blocked
Persons Lists maintained by the Office of Foreign Assets Control (“OFAC”), (2)
any other list of terrorists, terrorist organizations or narcotics traffickers
maintained





48

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED BY THE MADISON SQUARE GARDEN COMPANY


pursuant to any of the rules and regulations of OFAC that Lessee notified Lessor
in writing is now included in Government Lists, or (3) any similar lists
maintained by the United States Department of State, the United States
Department of Commerce or any other government authority or pursuant to any
Executive Order of the President of the United States of America that Lessee
notified Lessor in writing is now included in Government Lists.
31.2.
Lessee. Each of Lessee and MSG S&E represents and warrants that it has the legal
power, right and authority to enter into this Lease and to consummate the
transaction contemplated hereby. The person(s) executing this Lease on behalf of
Lessee and MSG S&E, respectively, have been duly authorized to do so. Lessee is
a limited liability company duly organized, validly existing and in good
standing under the laws of the state of Delaware. MSG S&E is a limited liability
company duly organized, validly existing and in good standing under the laws of
the state of Delaware. Neither the entry into nor the performance of this Lease,
nor the entering into of the transaction, by Lessee or MSG S&E will (i) violate,
conflict with, result in a breach under, or constitute a default under, any
corporate charter, certificate of incorporation, by-law, partnership agreement,
limited liability company agreement, indenture, contract, agreement, permit,
judgment, decree or order to which Lessee or MSG S&E, as applicable, is a party
or by which Lessee or MSG S&E, as applicable, is bound, or (ii) require the
consent of any third party other than as has already been obtained.

31.2.1.
No Bankruptcy Proceedings. Neither Lessee nor any Affiliate of Lessee is the
subject of any dissolution proceedings or any voluntary or involuntary case
under the federal bankruptcy laws or any other similar federal or state
insolvency law, and no receiver, trustee, assignee for the benefit of creditors
or other similar official has been appointed with respect to Lessee or any
Affiliate of Lessee, or any of their respective assets. Lessee shall not, and
shall not permit any Affiliate of Lessee to, institute proceedings to be
adjudicated bankrupt or insolvent, consent to the institution of bankruptcy or
insolvency proceedings against it, or file, or consent to, a petition seeking
reorganization relief under any applicable federal or state law relating to
bankruptcy or insolvency, or consent to the appointment of a receiver,
liquidator, assignee, trustee, sequestrator (or other similar official) of any
of its property, or make an assignment for the benefit of creditors, or admit in
writing its inability to pay its debts generally as they become due, or take
corporate action in furtherance of any such action.

31.2.2.
Intentionally Deleted.

31.2.3.
Patriot Act and Related Matters. None of Lessee, nor any owner of a direct or
indirect interest in Lessee, (i) is listed on any Government Lists, (ii) is a
Person who has been determined by a competent authority to be subject to the
prohibitions contained in Presidential Executive Order No. 13224 (Sept.





49

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED BY THE MADISON SQUARE GARDEN COMPANY


23, 2001) or any other similar prohibitions contained in the rules and
regulations of OFAC or in any enabling legislation or other Presidential
Executive Orders in respect thereof, (iii) has been previously indicted for or
convicted of any felony involving a crime or crimes of moral turpitude or for
any Patriot Act Offense, or (iv) is currently under investigation by any
governmental authority for alleged criminal activity.
31.2.4.
Compliance with Nevada Gaming Commission Rules and Regulations. The provisions
of Exhibit G attached hereto are incorporated herein by reference.

31.2.5.
Intentionally Deleted.

31.2.6.
*****

31.2.7.
*****

31.2.8.
Regular Updates on Bookings. Lessee shall provide Lessor with regular written
updates (no less frequently than monthly) regarding confirmed bookings for all
events at the Venue.

31.2.9.
*****

31.2.10.
Intentionally Deleted.

31.2.11.
Confidentiality. Each of the parties to this Lease shall maintain the terms and
conditions of, and any information delivered to the other Party in accordance
with, this Lease (collectively, “Confidential Information”) in confidence, and,
except in accordance with the immediately succeeding sentence, shall not
disclose any such Confidential Information to a third party, other than (i) to
its officers, directors, employees, advisors, attorneys, or accountants who need
to know and who agree to keep such information confidential; (ii) to its actual
or proposed lenders or other financing sources, actual or proposed purchasers,
and actual or proposed investors (excluding any public shareholders), each
having been made aware of the restrictions set forth in this Section 31.2.11 and
the confidential nature of the Confidential Information disclosed, and in each
case it being understood that, with respect to disclosures to potential
purchasers or potential investors only, such Confidential Information shall not
be disclosed to any MSG Confidentiality Competitor (as defined below) or to a
Lessor Competitor; (iii) to the extent disclosure is required by law, statute,
rule, regulation, or judicial process (including, but not limited to, applicable
securities laws); (iv) upon the lawful demand of any court or agency or
regulator having jurisdiction over such Person (including, but not limited to,
any securities regulatory authority, including rating agencies and national
securities exchanges, to which the disclosing party is subject); or (v) to any
governmental agency with jurisdiction over the Premises. With respect to any
disclosure pursuant to





50

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED BY THE MADISON SQUARE GARDEN COMPANY


clauses (i) or (ii) above, the disclosing Party agrees to use and cause the
parties to whom such Confidential Information was disclosed (the “Disclosure
Parties”) to use reasonable care to safeguard and protect the confidentiality of
the Confidential Information (but no less than the care that the disclosing
Party and the Disclosure Parties use to safeguard and protect their own
confidential information). The disclosing Party agrees to notify the
non-disclosing Party in writing immediately upon first obtaining knowledge of
the occurrence of any unauthorized use, disclosure, or other release of any
Confidential Information by the disclosing Party or any of the Disclosure
Parties or any other breach of this Section 31.2.11 by the disclosing Party or
any of the Disclosure Parties. The disclosing Party further agrees that any
failure by any of the Disclosure Parties to comply with any provision of this
Section 31.2.11 which applies to the disclosing Party will be deemed to be a
breach of this Section 31.2.11 by the disclosing Party. Information shall not be
deemed “confidential” hereunder if (x) such information was available to the
public prior to the time of disclosure or (y) such information is or becomes
generally available to the public through no act or omission of the other Party.
Notwithstanding the foregoing, either Party may disclose matters concerning the
Premises to a governmental authority if, (X) such Party is required by law to
make such disclosure, and (Y) such Party gives the other Party not less than ten
(10) days’ prior written notice of the proposed disclosure. An “MSG
Confidentiality Competitor” shall mean at any time that such determination is
made pursuant to this Section 31.2.11, any entity (other than an Affiliate of
The Madison Square Garden Company) that meets one of the following criteria: (1)
such entity directly or indirectly operates, manages, or owns a ten percent
(10%) or more interest in an entity which directly or indirectly owns, operates,
or manages, either (a) (i) two or more live entertainment venues in North
America with at least 3,000 seats each or (ii) one or more professional sports
franchises in North America, or (b) promotes, produces, or schedules musical
concerts, performances or entertainment acts, or other family or theatrical
productions in New York, Los Angeles, or multiple cities in North America.
If any Party breaches, or threatens to commit a breach of, any of the provisions
of this Section 31.2.11, the other Party shall have all rights and remedies
available to such persons at law or in equity under this Lease or otherwise,
including, without limitation, the right and remedy of injunctive relief
(without the necessity of posting any bond or security) and to have each and
every one of the restrictive covenants in this Section 31.2.11 specifically
enforced by any court of competent jurisdiction, it being agreed that any breach
or threatened breach of these restrictive covenants would cause irreparable
injury and that money damages would not provide an adequate remedy.
32.
Intentionally Deleted.





51

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED BY THE MADISON SQUARE GARDEN COMPANY


33.
Intentionally Deleted.

34.
Sale Notice; Restriction on Sale to Competitor. Lessor shall deliver a written
notice to Lessee (a “Sale Notice”) (a) prior to the commencement of marketing
for sale of all or a portion of Lessor’s right, title, and interest in the
Premises and (b) at such time that a potential buyer of Lessor’s right, title,
and interest in the Premises has been identified. Lessor covenants and agrees
that in no event shall it sell any of its right, title, and interest in the
Premises to an MSG Competitor during the Term of this Lease. Notwithstanding the
foregoing, Lessor shall not be required to deliver a Sale Notice, and shall not
be prevented from selling any of its right, title, and interest in the Premises
to an MSG Competitor, in the event of (a) a sale to an Affiliate of Lessor, (b)
a sale in connection with the sale of all or substantially all of the casino,
hotel, or resort properties owned by Lessor or its Affiliates in Clark County,
Nevada, (c) a sale in connection with the sale of all or substantially all of
Lessor’s (or its Affiliates’) casino, hotel, or resort businesses worldwide, or
(d) a transfer to a Fee Mortgagee or otherwise in connection with a foreclosure
or a deed in lieu of foreclosure). With respect to any Sale Notice identifying a
potential buyer of the Premises, if Lessee believes that such entity is a MSG
Competitor, then Lessee shall deliver reasonable evidence of same to Lessor
within ten (10) business days of receipt of Lessor’s Sale Notice. If Lessor does
not agree that such buyer is an MSG Competitor, then such disapproval shall be
in writing and shall specify the specific reasons for the denial, at which time
Lessor and Lessee shall promptly meet and confer in good faith to resolve such
issues. If Lessor fails to respond to the above notice by Lessee within ten (10)
business days of receipt of same, then Lessee may send Lessor a second notice
requesting Lessor’s response, which notice shall be in accordance with the
Deemed Approval Process set forth in Section 34 hereof. If Lessor fails to
respond to such second notice within five (5) business days, then Lessor shall
be deemed to have agreed that such potential buyer is an MSG Competitor and that
Lessor shall not sell any of its right, title, and interest in the Premises to
such entity.

35.
Notices. All notices, requests, demands or other communications hereunder shall
be in writing and shall be addressed as follows:

If to Lessee:
MSG Las Vegas, LLC

2 Penn Plaza
New York, New York 10121
Attention: General Counsel
Phone: (212) 465-6300
Email: lawrence.burian@msg.com


with a copy to:
    
Gibson Dunn & Crutcher LLP
333 South Grand Avenue, Suite 4900
Los Angeles, California 90071
Attention: Douglas M. Champion
Phone: (213) 229-7128




52

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED BY THE MADISON SQUARE GARDEN COMPANY


Email: dchampion@gibsondunn.com


If to Lessor:
Sands Arena Landlord LLC

3355 Las Vegas Boulevard South
Las Vegas, Nevada 89109
Attention: General Counsel
Phone: (702) 414-1000
Email: Carol.Wetzel@sands.com


with copies to:
    
DLA Piper LLP (US)
500 Eighth Street, NW
Washington, D.C. 20004
Attention: Jay Epstien
Phone: (202) 799-4100
Email: jay.epstien@dlapiper.com


and


DLA Piper LLP (US)
33 Arch Street, 26th Floor
Boston, Massachusetts 02110
Attention: Anita Agajanian
Phone: (617) 406-6058
Email: anita.agajanian@dlapiper.com


If to MSG S&E:
MSG Sports & Entertainment, LLC

2 Penn Plaza
New York, New York 10121
Attention: General Counsel
Phone: (212) 465-6300
Email: lawrence.burian@msg.com


with a copy to:
    
Gibson Dunn & Crutcher LLP
333 South Grand Avenue, Suite 4900
Los Angeles, California 90071
Attention: Douglas M. Champion
Phone: (213) 229-7128
Email: dchampion@gibsondunn.com






53

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED BY THE MADISON SQUARE GARDEN COMPANY


or such other addresses as either party from time to time may specify in writing
to the other in accordance with this notice provision. All notices, requests,
demands or other communications under this Lease shall be deemed duly given
(A) when delivered by hand, (B) one (1) Business Day after being given to an
express courier with a reliable system for tracking delivery, (C) when sent by
confirmed electronic mail with a copy sent by another means specified in this
Section, or (D) five (5) business days after the day of mailing, when mailed in
Clark County, Nevada by United States certified mail, return receipt requested,
postage prepaid. The parties agree that any notices given pursuant to methods
(A), (B) and (D) above shall also be confirmed by electronic mail.
If a notice is sent in accordance with the “Deemed Approval Process”, it shall
be in writing and otherwise in accordance with the terms of this Section 35,
with the following language in all bold and capital letters prominently
displayed on the envelope and letter: “THIS IS A SECOND NOTICE. FAILURE TO
RESPOND WITHIN [____________ (___) BUSINESS] DAYS SHALL RESULT IN YOUR DEEMED
APPROVAL” and with the appropriate number of days filled in the blanks.
36.
End of Lease Term. Lessee hereby agrees to execute all commercially reasonable
and customary documents as Lessor may deem necessary to evidence any termination
of this Lease, other than by expiration of the Lease Term.

37.
Limitation of Liability. Each of Lessor and Lessee, on behalf of itself and all
of its successors and assigns, covenants and agrees that, in the exercise of any
of such party’s remedies pursuant to this Lease, no direct or indirect trustee,
member (other than VCR or MSG S&E as expressly set forth in Section 2.3 herein),
officer, director, shareholder, or partner of Lessor or Lessee or their
respective Affiliates shall be sued or named as a party in any suit or action
(except, in the case of a partnership, as may be necessary to secure
jurisdiction over the partnership), it being understood that the obligations
under this Lease do not constitute personal obligations of the individual direct
or indirect trustees, members, officers, directors, shareholders or partners of
Lessor or Lessee or their respective Affiliates, and the parties shall not seek
recourse against individual direct or indirect trustees, members, officers,
directors, shareholders or partners of Lessor or Lessee or their respective
Affiliates, or any of their personal assets for satisfaction in any liability in
respect to this Lease.

38.
Memorandum of Lease. Neither party shall record this Lease. Lessor and Lessee
agree to execute, acknowledge and deliver, concurrently with the full execution
and delivery of this Lease, a memorandum of this Lease, in the form attached
hereto as Exhibit D (the “Memorandum of Lease”), which shall be modified solely
to the extent necessary to make such form suitable for recording in Clark
County, and which shall be recorded on or promptly following the Lease
Commencement Date. Upon expiration of the Term or earlier termination of this
Lease, Lessee shall execute, acknowledge and deliver a cancellation of the
Memorandum of Lease, which may be recorded by Lessor at any time.

39.
Miscellaneous.





54

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED BY THE MADISON SQUARE GARDEN COMPANY


39.1.
Sections and Headings; Number and Gender. The headings in this Lease are for
purposes of reference only and shall not limit or define the meaning hereof.
Wherever appropriate, each term stated in the singular shall include the plural
and vice versa. Words in any gender shall include all other genders, as
appropriate.

39.2.
Counterparts. This Lease may be executed in any number of counterparts, each of
which is an original, but all of which shall constitute one instrument.

39.3.
Corporate Authority. Each individual executing this Lease on behalf of a
corporation, limited liability company, partnership, trust or other entity
represents and warrants that he or she is duly authorized to execute and deliver
this Lease on behalf of such corporation, limited liability company,
partnership, trust or other entity, in accordance with a duly adopted resolution
of the board of directors or in accordance with the bylaws, operating agreement,
partnership agreement, trust agreement or other applicable charter documents of
said entity, as applicable, and that this Lease is binding upon said
corporation, limited liability company, partnership, trust or other entity in
accordance with its terms.

39.4.
Modification; Termination. This Lease may be changed, waived, discharged or
terminated only by an instrument in writing signed by the party against which
enforcement of such change, waiver, discharge or termination is sought.

39.5.
Entire Agreement. This Lease contains all of the representations, understandings
and agreements of the parties with respect to the demise of the Premises, except
for those provisions of the Agreement to Lease which expressly survive by their
terms.

39.6.
Exhibits. All Exhibits attached to this Lease are hereby incorporated by
reference herein.

39.7.
Governing Law. This Lease shall be governed by and construed in accordance with
the laws of the State of New York, without regard to any choice of law or
conflicts of laws provisions thereof, provided that matters related to the
creation of liens or statutory remedies of landlords and tenants shall be
governed by the laws of the State of Nevada.

39.8.
Intentionally Deleted.

39.9.
Calendar Days; Business Days. All references shall be to calendar days unless
specified to be business days. “Business days” shall be all days other than
Saturdays, Sundays, and any and all federal and state holidays observed in the
State of Nevada.

39.10.
Relationship. Nothing contained in the Lease shall be deemed or construed by the
parties or by any third person to create the relationship of principal and
agent, or of partnership, or of joint venture, or of any association between
Lessor and Lessor.





55

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED BY THE MADISON SQUARE GARDEN COMPANY


39.11.
Successors and Assigns. Subject to the provisions of Article 22 regarding
assignment and subletting, all of the provisions, terms, covenants and
conditions of this Lease shall be binding upon and inure to the benefit of the
parties and their respective heirs, executors, administrators, successors and
assigns.

39.12.
No Other Beneficiaries. Unless expressly stated herein to the contrary, no third
parties shall have any rights under this Lease.

39.13.
Attorneys’ Fees. If either party hereto brings an action at law or in equity to
enforce, interpret or seek redress for the breach of this Lease, then the
prevailing party in such action shall be entitled to recover all court costs,
witness fees and reasonable attorneys’ fees, at trial or on appeal.

39.14.
Severability. If any provision of this Lease or any portion of any provision of
this Lease shall be deemed to be invalid, illegal or unenforceable, such
invalidity, illegality or unenforceability shall not alter the remaining portion
of such provision, or any other provision hereof, as each provision of this
Lease shall be deemed severable from all other provisions hereof.
Notwithstanding the foregoing, if any provision of this Lease is deemed to be
invalid, illegal or unenforceable and the effect of the invalidity, illegality
or unenforceability of such provision would be to materially alter the
fundamental economic relationship of Lessor and Lessee, then the provisions of
this Section 39.14 shall not be given effect.

39.15.
Dispute Resolution. Except as expressly provided herein, in the event of any
dispute, claim, or controversy arising out of or relating to this Lease or the
breach, enforcement, interpretation or validity thereof, including the
determination of the scope or applicability of this agreement to arbitrate
(“Dispute”), the Parties agree to first try in good faith to settle the Dispute
by mediation administered by JAMS. If the matter is not resolved through
mediation, then it shall be submitted to JAMS, or its successor, for final and
binding arbitration pursuant to the provisions set forth below.

Either Party may commence mediation by providing to JAMS and the other Party a
written request for mediation, setting forth the subject of the Dispute and the
relief requested. The Parties will cooperate with JAMS and with one another in
selecting a mediator from the JAMS panel of neutrals and in scheduling the
mediation proceedings. The Parties agree that they will participate in the
mediation in good faith and that they will share equally in its costs. All
offers, promises, conduct and statements, whether oral or written, made in the
course of the mediation by any of the Parties, their agents, employees, experts
and attorneys, and by the mediator or any JAMS employees, are confidential,
privileged, and inadmissible for any purpose, including impeachment, in any
arbitration or other proceeding involving the Parties, provided that evidence
that is otherwise admissible or discoverable shall not be rendered inadmissible
or non-discoverable as a result of its use in the mediation.




56

--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED BY THE MADISON SQUARE GARDEN COMPANY


Either Party may initiate arbitration with respect to the matters submitted to
mediation by filing a written demand for arbitration at any time following the
initial mediation session or at any time following forty-five (45) days from the
date of filing the written request for mediation, whichever occurs first
(“Earliest Initiation Date”). The mediation may continue after the commencement
of arbitration if the Parties so desire. At no time prior to the Earliest
Initiation Date shall either side initiate an arbitration or litigation related
to this Lease except to pursue a provisional remedy that is authorized by law or
by JAMS Rules or by agreement of the Parties. However, this limitation is
inapplicable to a Party if the other Party refuses to comply with the
requirements regarding mediator selection and mediation scheduling above. All
applicable statutes of limitation and defenses based upon the passage of time
shall be tolled from the date of filing of the written request for mediation
until fifteen (15) days after the Earliest Initiation Date. The Parties will
take such action, if any, required to effectuate such tolling.
Any arbitration shall take place in Washington, D.C. before three (3) neutral
arbitrators selected from a national panel. The arbitration shall be
administered by JAMS pursuant to its Comprehensive Arbitration Rules &
Procedures. The panel shall in its substantive (as opposed to procedural)
rulings apply New York law (subject to the provision of Section 39.7 that
rulings related to the creation of liens or statutory remedies of landlords and
tenants shall apply the laws of the State of Nevada), and the Parties shall
agree to reasonable limits on discovery rights as reasonably determined by the
arbitrators. The arbitrators shall not have the power to terminate this Lease or
otherwise compel an eviction action against Lessee. The arbitrators also shall
not have the power to force a sale of the Project. Any Disputes related to
termination of this Lease shall be submitted to the federal courts of the state
of New York and governed by New York law. The arbitrators shall not have the
power to award relief, equitable or otherwise, beyond that specified in this
Lease and requested by the Parties. Following a hearing, and in accordance with
JAMS rules, the arbitrators shall issue a signed and dated written opinion which
shall decide all issues submitted. The Parties are to share arbitrator fees and
arbitration costs equally. Notwithstanding the foregoing, the prevailing party
in the arbitration shall be entitled to an award of its reasonable fees and
expenses as an element of the arbitrator’s award. Judgment on the award may be
entered in any court having jurisdiction if necessary to enforce the award, if
the non-prevailing Party has not complied with the decision within thirty (30)
days after it has been rendered. This clause shall not preclude the Parties from
seeking provisional remedies in aid of arbitration from a court of appropriate
jurisdiction.
[REMAINDER OF PAGE INTENTIONALLY BLANK]






57

--------------------------------------------------------------------------------






CONFIDENTIAL TREATMENT REQUESTED BY THE MADISON SQUARE GARDEN COMPANY


The Parties are each separately aware that by agreeing to this dispute
resolution procedure, each is giving up the right to have the Dispute decided in
civil court by a judge or jury (other than Disputes related to termination of
this Lease). Instead, the Dispute will be resolved by impartial arbitrators
whose decisions will be binding and final. By initialing in the spaces provided
immediately below, each Party indicates its knowing and voluntary consent to
arbitration of the Dispute in accordance with this dispute resolution procedure.


_____Lessor _____Lessee


[REMAINDER OF PAGE INTENTIONALLY BLANK]
















--------------------------------------------------------------------------------






CONFIDENTIAL TREATMENT REQUESTED BY THE MADISON SQUARE GARDEN COMPANY




39.1.
Holding Over.

39.161.
With Lessor’s Consent. If Lessee, with Lessor’s prior written consent, remains
in possession of the Premises after the expiration or sooner termination of the
Lease, such possession by Lessee shall be deemed to be a month-to-month tenancy,
terminable on thirty (30) days prior written notice given at any time by either
party. All provisions of this Lease shall apply to the month-to-month tenancy,
except those specifying the Lease Term.

39.162.
Without Lessor’s Consent. If Lessee, without Lessor’s consent, remains in
possession of the Premises after the expiration or sooner termination of the
Lease, (a) such possession by Lessee shall be deemed a tenancy at sufferance
only and not a renewal of this Lease or an extension of the Lease Term, (b)
Lessee shall pay a holdover fee equal to ***** (subject to increase by CPI over
the term of the Lease) per day and all other charges due hereunder shall be
payable in an amount equal to ***** of such charges in effect as of the last
full calendar month of the Lease Term, and each shall be due and payable at the
times specified therefor in this Lease, and (c) such tenancy shall be subject to
every other term, covenant and agreement contained herein other than any
provisions for rent concessions or optional rights of Lessee requiring Lessee to
exercise the same by written notice. Nothing contained in this Section 39.16
shall be construed as a consent by Lessor to any holding over by Lessee, or
limit any of Lessor’s rights and remedies incident to a holding over under this
Lease, at law or in equity. Lessee shall indemnify, defend and hold harmless
Lessor from all claims, losses and damages in connection with any holding over
under this Section 39.16.2, and such indemnification shall survive the date of
delivery of possession of the Premises to Lessor for a period of one (1) year.

[SIGNATURES FOLLOW ON NEXT PAGE]














59

--------------------------------------------------------------------------------






CONFIDENTIAL TREATMENT REQUESTED BY THE MADISON SQUARE GARDEN COMPANY


IN WITNESS WHEREOF, the parties hereto have executed this Lease as of the day
and year first written above.


LESSOR:
SANDS ARENA LANDLORD LLC,
 
 
a Nevada limited liability company
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Randy Hyzak
 
 
 
Name:
Randy Hyzak
 
 
 
Title:
President
 
 
 
 
 
 
 
 
 
 
 
VCR:
VENETIAN CASINO RESORT, LLC,
 
a Nevada limited liability company
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
Las Vegas Sands,LLC,
 
 
 
a Nevada limited liability company
 
 
 
its Manager
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ George M. Markantonis
 
 
 
Name:
George M. Markantonis
 
 
 
Title:
SVP
 



[signatures continue on following page]




--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED BY THE MADISON SQUARE GARDEN COMPANY


LESSEE:
MSG LAS VEGAS,LLC,
 
 
a Delaware limited liability company
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ James L. Dolan
 
 
 
Name:
James L. Dolan
 
 
 
Title:
Executive Chairman and
 
 
 
 
Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
 
MSG S&E:
MSG SPORTS & ENTERTAINMENT, LLC,
 
a Delaware limited liability company
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ James L. Dolan
 
 
 
Name:
James L. Dolan
 
 
 
Title:
Executive Chairman and
 
 
 
 
Chief Executive Officer
 







--------------------------------------------------------------------------------






CONFIDENTIAL TREATMENT REQUESTED BY THE MADISON SQUARE GARDEN COMPANY


List of Exhibits


Exhibit A     Legal Description of Premises
Exhibit B     Permitted Exceptions
Exhibit C    Intentionally Deleted
Exhibit D     Form of Memorandum of Lease
Exhibit E    Additional Provisions Regarding Construction
Exhibit F    Project Entitlements
Exhibit G    Provisions Related to Nevada Gaming Commission Rules and
Regulations
Exhibit H    Intentionally Deleted
Exhibit I    Insurance Requirements
Exhibit J    List of Plans
Exhibit K    Pre-Approved Sponsors
















--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED BY THE MADISON SQUARE GARDEN COMPANY


EXHIBIT A
Legal Description of the Premises


PARCEL 1:
THAT PORTION OF THE NORTH HALF (N 1/2) OF THE SOUTHEAST QUARTER (SE 1/4) OF
SECTION 16, TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.B.&M., CLARK COUNTY, NEVADA.
PARCEL 1 AS SHOWN BY MAP THEREOF IN FILE 121 OF PARCEL MAPS, PAGE 21 IN THE
OFFICE OF THE COUNTY RECORDER, CLARK COUNTY, NEVADA.


PARCEL 2:
AN EASEMENT FOR PEDESTRIAN AND VEHICULAR INGRESS AND EGRESS AS SET FORTH IN THAT
CERTAIN DOCUMENT ENTITLED, "EASEMENT AGREEMENT", RECORDED APRIL 20, 2005 IN BOOK
20050420 AS INSTRUMENT NO. 01253 OF OFFICIAL RECORDS.












--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED BY THE MADISON SQUARE GARDEN COMPANY


EXHIBIT B
Permitted Exceptions
(a) Applicable zoning, subdivision, building, and other land use laws and
regulations.
(b) The lien of real estate taxes and assessments not yet due and payable.
(c) Any leasehold mortgage, assignment of leases and rents, or other security
interest in Lessee’s leasehold interest in the Premises, to the extent permitted
under the terms of the Lease.
(d) All matters (1) shown on or referenced in that certain ALTA/NSPS survey made
by Psomas on September 23, 2016 and last revised October 17, 2016, designated
Job Number 1MSG010100; or (2) disclosed in that certain leasehold owner’s policy
of title insurance with Policy No. 731432 issued by First American Title
Insurance Company and effective as of the Lease Commencement Date.






















--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED BY THE MADISON SQUARE GARDEN COMPANY


EXHIBIT C
Intentionally Deleted




















--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED BY THE MADISON SQUARE GARDEN COMPANY


EXHIBIT D
Form of Memorandum of Ground Lease
RECORDING REQUESTED BY
AND WHEN RECORDED RETURN TO:
Gibson Dunn & Crutcher LLP
333 South Grand Avenue
Los Angeles, California 90071
Attention: Douglas M. Champion, Esq.
APN: 162-16-702-002

(Space above this line for Recorder’s use only.)
MEMORANDUM OF GROUND LEASE
This Memorandum of Ground Lease (this “Memorandum”) is dated as of the 13th day
of July, 2018, by and among Sands Arena Landlord LLC, a Nevada limited liability
company (“Lessor”), and MSG Las Vegas, LLC, a Delaware limited liability company
(“Lessee”), with reference to the following facts:
Lessor and Lessee have entered into that certain Ground Lease dated July 16,
2018 (the “Lease”), for those certain premises (the “Premises”) located in the
County of Clark, State of Nevada, and more particularly described on Exhibit A
attached hereto and incorporated herein by reference, together with all rights
and privileges appurtenant thereto.
NOW, THEREFORE, for and in consideration of the foregoing, Lessor and Lessee
hereby agree as follows:
1.
Agreement to Lease. Lessor hereby leases to Lessee, and Lessee hereby leases
from Lessor, the Premises pursuant to the Lease, upon all of the terms and
conditions set forth in the Lease, which Lease is hereby incorporated herein by
reference. In the event of any inconsistency between the terms and conditions of
this Memorandum and the terms and conditions of the Lease, the terms and
conditions of the Lease shall govern and control.

2.
Term. Subject to the terms and conditions contained in the Lease, the Premises
is leased for a term which is to expire on the date that is fifty (50) years
following the Development Completion Date (as such term is defined in the
Lease).

3.
Irrevocable License Rights. Concurrently with the execution of the Lease, (1)
Lessee, Venetian Casino Resort, LLC, a Nevada limited liability company (“VCR”),
MSG Sports & Entertainment, LLC, a Delaware limited liability company (“MSG
S&E”), and Sands Expo & Convention Center, Inc., a Nevada corporation (“Sands
Expo”), have entered into that certain License Agreement (Path of Travel); and
(2) Lessee,





--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED BY THE MADISON SQUARE GARDEN COMPANY


VCR, and MSG S&E have entered into that certain Parking License Agreement (the
“Parking License”).
In Witness Whereof, each of the parties hereto has executed this instrument as
of the date first above written.
LESSOR:
SANDS ARENA LANDLORD LLC,
 
 
a Nevada limited liability company
 
 
 
 
 
 
 
By:
Venetian Casino Resort, LLC,
 
 
a Nevada limited liability company
 
 
its manager
 
 
 
 
 
 
 
By:
Las Vegas Sands, LLC,
 
 
a Nevada limited liability company
 
 
its managing member
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 

A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate
is attached, and not the truthfulness, accuracy, or validity of that document.

STATE OF _____________________    )    
)    
COUNTY OF _____________________    )    
On ____________________, 2018, before me, ____________________________, a Notary
Public, personally appeared _______________________________, who proved to me on
the basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument, and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of ____________
that the foregoing paragraph is true and correct.
WITNESS my hand and official seal.






--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED BY THE MADISON SQUARE GARDEN COMPANY


Signature _____________________________ (Seal)




--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED BY THE MADISON SQUARE GARDEN COMPANY


LESSEE:
MSG LAS VEGAS LLC,
 
 
a Delaware limited liability company
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 

A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate
is attached, and not the truthfulness, accuracy, or validity of that document.



STATE OF _____________________    )    
)    
COUNTY OF _____________________    )    


On ____________________, 2018, before me, ____________________________, a Notary
Public, personally appeared _______________________________, who proved to me on
the basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument, and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of ____________
that the foregoing paragraph is true and correct.
WITNESS my hand and official seal.


Signature _____________________________ (Seal)








--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED BY THE MADISON SQUARE GARDEN COMPANY


Exhibit A to Memorandum of Ground Lease


PARCEL 1:
THAT PORTION OF THE NORTH HALF (N 1/2) OF THE SOUTHEAST QUARTER (SE 1/4) OF
SECTION 16, TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.B.&M., CLARK COUNTY, NEVADA.
PARCEL 1 AS SHOWN BY MAP THEREOF IN FILE 121 OF PARCEL MAPS, PAGE 21 IN THE
OFFICE OF THE COUNTY RECORDER, CLARK COUNTY, NEVADA.


PARCEL 2:
AN EASEMENT FOR PEDESTRIAN AND VEHICULAR INGRESS AND EGRESS AS SET FORTH IN THAT
CERTAIN DOCUMENT ENTITLED, "EASEMENT AGREEMENT", RECORDED APRIL 20, 2005 IN BOOK
20050420 AS INSTRUMENT NO. 01253 OF OFFICIAL RECORDS.






--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED BY THE MADISON SQUARE GARDEN COMPANY


EXHIBIT E
Additional Provisions Regarding Construction
In addition to the provisions set forth in the Lease regarding construction,
including alterations and additions, the following provisions shall apply in the
event Lessee undertakes any work in, on, under or about the Premises.
1.
Intentionally Deleted.

2.
Prior to Construction. At least five (5) business days prior to the commencement
of construction, Lessee shall deliver to Lessor the following:

2.1.
Contact List. A list of names, and regular and 24-hour “emergency” phone numbers
for Lessee’s construction representative and general contractor.

2.2.
Schedule. A schedule for construction to be performed at the Premises by or on
behalf of Lessee or its agents, employees, contractors, tenants or subtenants
including all Improvements (“Lessee’s Work”), including starting and completion
dates.

2.3.
Insurance. Certificates of insurance, to the extent required pursuant to the
Lease and Exhibit I.

2.4
Permits. Photocopy of permit card(s) for Lessee’s Work as issued by governing
agencies.

3.
Construction. Lessee’s Work shall be performed in compliance with all Applicable
Laws and in accordance with the terms of the Lease. Lessor shall be allowed to
enter the Premises during construction for emergency purposes.

3.1.
General Contractor. Lessee shall use a licensed, bondable, general contractor,
experienced in commercial construction for the construction of Lessee’s Work.

3.2.
Disruptive Conduct. Lessee and Lessee’s contractor(s) shall use good faith,
commercially reasonable efforts to minimize disruption to neighboring land and
any portion of the Premises to which such construction does not relate.

3.3.
Safety. All of Lessee’s Work shall be planned and conducted in an orderly
manner, with regard for the safety of the public, the workers, and the Premises.

3.5.
Utilities During Construction. Lessee shall arrange and pay for temporary
utilities and facilities, including electricity, water, sanitary facilities,
etc., as reasonably necessary for the completion of Lessee’s Work.

4.    Completion. Prior to opening any Improvements for business (either as part
of the initial construction of the Project or in connection with any future
Improvements), Lessee shall deliver to Lessor a copy of a temporary or permanent
Certificate of Occupancy for the Premises, or final inspection sign-off from the
applicable governmental agency(ies), as applicable.






--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED BY THE MADISON SQUARE GARDEN COMPANY


EXHIBIT F
Project Entitlements
1) On February 21, 2018, the following applications were approved by Clark
County:
•
UC-17-1096 Venetian Casino Resort, LLC, consisting of:

•
Use permits for the following: 1) a high impact project; 2) a recreational
facility (events center/music venue) with accessory commercial; 3) fairgrounds;
4) retail sales; 5) restaurants; 6) on-premises consumption of alcohol; 7) live
entertainment; 8) theater; 9) museum; and 10) deviations as shown per plans on
file.

•
Deviations for the following: alternative landscaping and screening along a
collector street; and 2) all other deviations as shown per plans on file.

•
Waiver of Development Standards for the following: 1) reduce setbacks; 2)
increase building height; 3) reduce on-site parking; and 4) nonstandard
improvements within a right-of-way.

•
Design Reviews for the following: 1) a high impact project; a recreational
facility (events center); 3) fairgrounds; 4) increase sign area; 5) a pedestrian
bridge; and 6) accessory buildings and structures in conjunction with existing
resort hotels (Palazzo and Venetian) on 18.6 acres in an H-1 (Limited Resort and
Apartment) Zone in an MUD-1 Overlay District. Generally located on the south
side of Sands Avenue, 150 feet east of Koval Lane within Paradise.

•
WS-17-1095-Venetian Casino Resort, LLC, et. Al, consisting of:

•
Waivers of Development Standards for the following: 1) reduce setbacks; 2)
reduce on-site parking; and 3) nonstandard improvements (pedestrian bridge,
landscaping and fencing) within a right-of-way.

•
Design Review for a proposed pedestrian bridge connecting the existing Palazzo
and Venetian Resort Hotels and the Sands Expo Center to a proposed events
center/music venue/recreational facility (Madison Square Garden) on 63.0 acres
in an H-1 (Limited Resort and Apartment Zone in an MUD-1 Overlay District.
Generally located south of Sands Avenue and on the west and east sides of Koval
Lane within Paradise.

The Notices of Final Action letters pertaining to the above two applications
were filed on March 1, 2018.
2) On May 16, 2018, the following application was approved by Clark County:
•
WS-18-0218-Phase II Mall Subsidiary, LLC, et al [sic] consisting of:

•
Waiver of Development Standards for the following: 1) increase building height;
and 2) increase time period for video or graphics display for animated signage.

•
Design Reviews for the following: 1) modifications to an approved High Impact
Project for a recreational facility (event center/music venue); 2) signage
including an increase in





--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED BY THE MADISON SQUARE GARDEN COMPANY


animated sign area; and 3) modifications to an approved pedestrian bridge in
conjunction with existing resort hotels (Palazzo and Venetian) on 81.6 acres in
an H-1 (Limited Resort and Apartment) Zone in an MUD-1 Overlay District.
Generally located south of Sands Avenue and on the west and east sides of Koval
Lane within Paradise.
The Notice of Final Action letter pertaining to the above application was filed
on May 24, 2018.




--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED BY THE MADISON SQUARE GARDEN COMPANY


EXHIBIT G
Provisions Related to Nevada Gaming Commission Rules and Regulations
*****




--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED BY THE MADISON SQUARE GARDEN COMPANY


EXHIBIT H
Intentionally Deleted






--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED BY THE MADISON SQUARE GARDEN COMPANY


EXHIBIT I
Insurance Requirements
Lessee, at its sole cost and expense, shall procure and keep in full force until
all of its obligations have been discharged, insurance against liabilities which
may arise directly or indirectly from or in connection with the Property, with
insurer(s) lawfully authorized to do business in the jurisdiction in which the
Property is located.
The insurance requirements herein are minimum requirements of this Lease and in
no way limit the indemnity covenants hereunder. Lessor in no way warrants that
the minimum limits contained herein are sufficient to protect Lessee, its
agents, representatives, employees, contractors and/or subcontractors of every
tier from liabilities that might arise directly or indirectly from or in
connection with the Property. Lessee, its contactors, and subcontractors MUST
provide Lessor with evidence satisfactory to Lessor that the insurance
requirements in this Lease have been met prior to commencement of work or
services and/or entry onto the premises of the Property as outlined below.
Construction Insurance Requirements
Prior to commencement of construction of the Project or any other work by Lessee
permitted under this Lease, including without limitation, any Improvements,
Lessee shall procure or cause to be procured, and after such dates, shall carry
or caused to be carried, until final completion of such work at least the
following:
Builder’s Risk Insurance (standard “All Risk” or equivalent coverage) including
without limitation, coverage against perils of fire (with extended coverage)
lightning, windstorm, hail, vehicle impact, explosion, smoke, theft, vandalism,
malicious mischief, water damage other than caused by flood, flood, explosion or
rupture of pressure vessels, mechanical or electrical breakdown, collapse,
scaffolding and temporary structures, testing and startup, temporary buildings
and debris removal including demolition occasioned by enforcement of any
applicable legal requirements, in an amount not less than one hundred percent
replacement cost for all materials and equipment incorporated into the buildings
and structures forming part of the Property, and all materials and equipment on
or about the job site intended for incorporation into the Property, protecting
Lessee, the Lessor, the general contractor, any Fee Mortgagee, and any Leasehold
Mortgagee, as their interests may appear; to include rental payment coverage
from the date of projected completion and extending the full period of
construction or reconstruction or repair following the casualty and an
endorsement for an “extended period of indemnity” for an additional twelve (12)
months.
The Builder’s Risk Insurance shall also include a Permission to Complete and
Occupy endorsement as well as coverage for materials stored off-site and
in-transit and Business Interruption/Extra Expense coverage. The policy shall be
issued in the names of Lessee, Lessor, any Fee Mortgagee, and any Leasehold
Mortgagee, as their interests may appear. Any proceeds received because of a
loss covered by such insurance shall be used and applied in the manner required
by Section 19.






--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED BY THE MADISON SQUARE GARDEN COMPANY


Commercial General Liability insurance against claims for bodily injury and
property damage including but not limited to death, independent contractors,
blanket contractual liability, personal and advertising injury, broad form
property damage, products/products-completed operations, and explosion, collapse
and underground property damage (“XCU”) occurring upon, in or about the Project
or other Improvements, and on, in, or about the adjoining sidewalks and
passageways (including bodily injury including death, personal injury, and
property damage resulting directly or indirectly from any change, alteration,
improvement or repair thereof), or arising out of or in connection with the
construction of the Project or other Improvements, with limits of liability in
an amount not less than ***** each occurrence and ***** in the aggregate.
Commercial General Liability Insurance may be arranged under a single policy for
the full limits required or by a combination of underlying policies with the
balance provided by an Excess or Umbrella Liability policy. Coverage shall be at
least as broad as the primary Commercial General Liability Policy to the extent
reasonably commercially available to Lessee in the marketplace.
Commercial Auto Liability insurance covering any automobile (Symbol 1) used in
connection with work being performed on or about or for the Property with limits
of liability in an amount not less than ***** per occurrence. Coverage should
include Motor Carrier Act endorsement - hazardous materials clean up (MCS-90),
if applicable. Commercial Auto Liability Insurance may be arranged under a
single policy for the full limits required or by a combination of underlying
policies with the balance provided by an Excess or Umbrella Liability policy
Workers’ Compensation insurance in accordance with the Nevada statute with
waivers of subrogation in favor of Lessor and all its Affiliates. Lessee shall
cause all contractors and subcontractors of every tier to maintain Workers’
Compensation insurance in accordance with the Nevada statute with waivers of
subrogation in favor of Lessor and all its Affiliates.
Employers’ Liability insurance with limits in an amount not less than:
Each Accident                *****
Disease - Each Employee        *****
Disease - Policy Limit            *****
Pollution Legal Liability insurance providing coverage for claims for bodily
injury, property damage, clean-up costs, and related legal defense expense for
pollution conditions that result from, or are disrupted by or on behalf of,
Lessee or by the services rendered by a contractor or subcontractor of every
tier, whether arising on-site or off-site. Coverage will include extensions for
transportation and disposal, and full asbestos, lead, and underground and above
ground storage tanks (as applicable), will include full severability of
interests, and will not be restricted by any time element limitations. Coverage
will apply to pollution conditions on, at, under, or migrating from the Property
with limits in an amount not less than ***** each loss and in the aggregate and
shall provide coverage for punitive damages, fines, or penalties where allowable
by law.
Contractor’s Protective Professional Indemnity Insurance Policy (CPPI) providing
coverage for actual or alleged breach of duty, neglect, acts, errors, or
omissions committed by a property developer, its design consultants, and
contractors in the development of the property




--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED BY THE MADISON SQUARE GARDEN COMPANY


If Lessee decides to arrange the Property to be insured under an Owner
Controlled Insurance Program (“OCIP”) or Contractor Controlled Insurance Program
(“CCIP”) during the construction phase. Lessor and all its Affiliates shall be
endorsed as an additional insured on the “OCIP” / “CCIP” including a waiver of
subrogation in favor of Lessor and all its Affiliates.
Contractors and Subcontractors of All Tiers. Lessee shall require all
contractors and subcontractors of all tiers to carry liability insurance that
complies with the requirements of the foregoing sections, with limits complying
with a schedule of such limits to be submitted by Lessee and approved by Lessor.
Contractors and subcontractors of all tiers shall also (a) supply certificates
of insurance (i) to the fullest extent permitted by law, naming Lessor and its
Affiliates as additional insureds with respect to liability arising out of the
operations of the contractor or subcontractor, including liability to their
employees, representatives, heirs, and beneficiaries; (ii) providing that their
insurance is primary and the insurance of Lessor and each additional insured is
secondary and non-contributory to any other that may be in place; and (iii)
waiving any right of subrogation against Lessor and each additional insured; or
(b) supply copies of the provisions in or endorsements to their insurance
policies that confirm such terms. Lessee shall obtain from the contractors and
subcontractors of all tiers the certificates of insurance and/or policy
provisions required by this subparagraph. Lessee shall cause the general
contractor to be responsible for identifying and remedying any deficiencies in
the certificates of insurance or policy provisions. Lessee shall make such
certificates of insurance and/or policy provisions available to Lessor upon
Lessor’s reasonable request.
Operational Insurance Requirements
Property Insurance covering Lessee’s Improvements and other Improvements located
on the Land, and on the FF&E and other property installed or used in, on or
about the Property at least equal to the full replacement cost thereof, without
deduction for depreciation, against all risk of direct physical loss or damage
as may from time to time be included within the definition of an “All Risk
Insurance Policy” and, provided such is available from time to time on
commercially reasonable terms, extended to include coverage against earthquake,
earth movement, flood (including back-up of sewers and drains), terrorism (which
may be provided by a stand-alone program otherwise meeting the requirements
hereof), sprinkler leakage, breakdown of boilers, machinery and electrical
equipment, and such other risks (to the extend obtainable on commercially
reasonable terms) as the Lessor may reasonably designate. The All Risk Insurance
Policy shall contain a waiver of subrogation for the benefit of Lessor and all
of its Affiliates.
Increase Costs: The Property Insurance policy also shall cover increase cost of
construction, demolition and debris removal coverage, arising out of the
enforcement of building laws and ordinance governing repair and reconstruction
and shall include an agreed amount provision or not contain a coinsurance
clause. The replacement cost of the Property and such other improvements as are
located on the Land, and of the FF&E and other property installed or used in, on
or about the Property shall be determined at least once every forty-eight (48)
months by Lessee.
Loss of Rent/Business Income: The insurance shall also include, at Lessee’s sole
cost and expense, a rent endorsement protecting the Lessor, for all Loss Rent
for the full period of reconstruction or




--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED BY THE MADISON SQUARE GARDEN COMPANY


repair following the casualty and an endorsement for an “extended period of
indemnity” for an additional eighteen (18) months.
Stored FF&E: Lessee shall also keep in effect, at its sole cost and expense,
insurance on the FF&E and other property intended for installation or use in,
on, or about the Property, while in temporary storage away from the Property,
against all risk of loss or damage as would typically be included within an “All
Risk Policy” as then available, in an amount not less than the full replacement
cost thereof.
Liability Insurance: Lessee shall maintain, for the mutual benefit of the Lessee
and Lessor, and shall add Lessor and all of its Affiliates as an additional
insured, Commercial General Liability insurance against claims for bodily injury
and property damage including but not limited to personal & advertising injury,
death, premises, independent contractors, blanket contractual liability, broad
form property damage, products-completed operations, occurring upon, in or about
the Property, and on, in or about the adjoining sidewalks and passageways
(including but not limited to personal injury, death, and property damage
resulting directly or indirectly from any change, alteration, improvement or
repair thereof), or arising out of or in connection with the ownership
management, maintenance or operations of the Property with limits in an amount
not less than ***** per occurrence and in the aggregate. If Lessee’s liability
policy does not contain the standard separation of insureds provision or a
substantially similar clause, the policy shall be endorsed to provide
cross-liability coverage.
Tenant’s liability insurance policies must provide the following coverages with
minimum limits as indicated (in each case to the extent such coverage is
applicable to the Property):
i.
Liquor Liability insurance covering claims arising from providing, serving, or
sale of alcoholic beverages with limits in an amount not less than ***** per
occurrence and in the aggregate.

ii.
Liability policy should not exclude coverage for organized racing, speed, or
stunting activities.

iii.
Modification of Products Completed Operations Hazards Definition to include
bodily injury and/or property damage arising out of your products manufactured,
sold, or distributed.

iv.
Liability policy should not exclude coverage for Pyrotechnics.

v.
Liability policy should not exclude coverage for the actions of live or exotic
animals.

vi.
Liability policy should include Participants Legal Liability Endorsement to the
extent reasonably commercially available to Lessee in the market place.

vii.
Liability policy should include Incidental Medical Errors & Omissions
Endorsement.

Commercial General Liability Insurance may be arranged under a single policy for
the full limits required or by a combination of underlying policies with the
balance provided by an Excess or Umbrella Liability policy. Coverage shall be at
least as broad as primary Commercial General Liability Policy, to the extent
reasonably commercially available to Lessee in the market place.
Errors & Omissions Insurance (including Privacy Liability Coverage, Network
Security Coverage, Media and Content Coverage and Software Copyright Coverage),
in an amount not less than *****




--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED BY THE MADISON SQUARE GARDEN COMPANY


each claim and in the aggregate providing coverage for damages and claims
expense arising from any acts, error, or omission of the Insured, and the
Insured’s employees and independent contractors, related to all products and
services of the Insured including but not limited to, as applicable, the design,
operation, and hosting of a website (including e-commerce) or content posted on
the Internet and including coverage for Network Security / Data Privacy claims
including notification and forensics expenses. Coverage shall also include:
i.
If subject to an Insured versus Insured exclusion, such exclusion must expressly
carve out claims by an additional insured.

ii.
Coverage for Intellectual Property Infringement including, but not limited to,
claims arising out of the actual or ALLEGED infringement of copyright,
trademark, trade name, trade dress, service mark, service name, or software
code.

iii.
Coverage for liability arising from the failure to protect or the loss or
disclosure of private / confidential information no matter how the loss occurs.

iv.
Coverage for failure to prevent denial of service, unauthorized access to,
unauthorized use of, tampering with or the introduction of malicious or damaging
code into firmware, data, software, systems or networks.

v.
Includes Personal Injury coverage for injury other than bodily injury including
defamation, libel, slander, invasion of or violation of rights to privacy,
infliction of emotional distress, outrage, or other tort related to
disparagement or harm of the reputation of any person or organization and other
Personal Injury coverage for injury other than bodily injury.

vi.
Such insurance shall have a retroactive coverage date no later than the
Effective Date of this Lease. Coverage must be kept in force for at least two
(2) years after termination of this Lease or an extended reporting period option
of at least two (2) years must be purchased.

Aviation Liability Insurance, if applicable, with limits in an amount not less
than ***** per occurrence to include war risk and personal injury liability.
Comprehensive blanket crime Insurance, in an amount not less than ***** which
shall include coverage for lease, contract, temporary or seasonal employees and
employees of the Property.
Employment Practices Liability (EPL) Insurance, in an amount not less than *****
which shall include coverage for sexual harassment, discrimination, wrongful
termination, breach of employment contract, negligent evaluation, failure to
employ or promote, wrongful discipline, deprivation of career opportunity,
wrongful infliction of emotional distress, and mismanagement of employee benefit
plan(s) and includes coverage for third party claims by non-employees.
Commercial Automobile Liability insurance covering all owned, hired, and
non-owned vehicles in an amount not less than ***** each accident, including all
statutory coverage for all states of operation. Commercial Auto Liability
Insurance may be arranged under a single policy for the full limits required or
by a combination of underlying policies with the balance provided by an Excess
or Umbrella Liability policy






--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED BY THE MADISON SQUARE GARDEN COMPANY


Workers’ Compensation insurance in accordance with Nevada statute with waivers
of subrogation in favor of Lessor and all its Affiliates. Lessee shall cause all
vendors, contractors and subcontractors to maintain Workers’ Compensation
insurance in accordance with Nevada statute with waivers of subrogation in favor
of Lessor and all its Affiliates.
Employers’ Liability insurance with limits in an amount not less than:
Each Accident                *****
Disease - Each Employee        *****
Disease - Policy Limit            *****
If Lessee is using its employees as armed or unarmed security for the Property
then Liability insurance shall be obtained to provide coverage for assault and
battery, false arrest, libel and/or slander, discrimination, wrongful eviction,
and any other related events that would be typically insured by a prudent person
and contain no exclusion for use of force. In the event a third party is used
for security at the Property then either MSG’s or such third party’s liability
coverage shall cover the same risks and have a limit of not less than ***** per
occurrence and in the aggregate and name Lessor and all of its Affiliates as
additional insureds in the General Liability policy.
The following coverage shall only apply to the extent applicable to the
operations on the Property: If Lessee operates, with its employees, a valet
service or parking garage then its General Liability shall include garage
keepers’ liability and insurance for self-park garages covering all damage to
vehicles under the control of Lessee or its Affiliates. In the event a third
party is used to operate the valet or the parking garage, then such third
party’s liability coverage shall cover the same risks and have a limit of not
less than ***** per occurrence and in aggregate and name the Lessor and all of
its Affiliates as additional insureds in the General Liability policy.
Premise and Operation insurance covering those exposures to loss that fall
outside the defined “products-completed operations hazard,” including liability
for injury or damage arising outside of the Property or outside of Lessee’s
business operations while such operations are in progress.
The above required minimum policies shall include the following:
1.
Lessor, all its Affiliates, and its respective directors, officers, employees,
and agents is an additional insured except for Workers’ Compensation/Employer’s
Liability/Crime/EPL policies and shall be covered to the full limits of
liability purchased by Lessee, even if those limits are in excess of those
required by this Lease.

2.
Lessee’s insurance policies shall be primary and non-contributory with respect
to any other insurance available to or maintained by Lessor.

3.
Each policy will contain “Separation of Insureds” or “Severability of Interest”
clause indicating this insurance applies as if each named insured were the only
named insured, and separately to each insured against whom claim is made or suit
is brought.

4.
Waiver of subrogation in favor of Lessor, and all its Affiliates, and its
respective agents, officers, directors, and employees for recovery of damages.

Other Requirements
From time to time, Lessor may request other insurance in such amount as Lessee
and Lessor in their reasonable judgment deem advisable for protection against
claims, liabilities and losses arising out




--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED BY THE MADISON SQUARE GARDEN COMPANY


of or connected with the operations of the Property provided such increases in
limits or coverages shall not occur more than once every five years unless
required by Lessor’s lender or if a new risk arises that is not currently
anticipated by the existing insurance coverage.
Insurance Carriers, Policies: All insurance provided for in this Lease shall be
effected under valid and enforceable policies, issued by insurers of recognized
responsibility and having an A.M. Best Rating of “A-, VIII” or better.
Notwithstanding the foregoing, the use of captive insurance companies is
permitted in order to obtain commercially reasonable terrorism insurance
coverage in satisfaction of the Lessee’s insurance obligations.
If Lessee fails to purchase and maintain, or to require to be purchased and
maintained, any insurance required by this Lease, Lessor may, but shall not be
obligated to, upon five (5) days' written notice to Lessee, purchase such
insurance on behalf of Lessee and shall be reimbursed by Lessee upon demand for
all amounts paid by Lessor in connection therewith, or may deduct such amounts
from sums due to Lessee.
If Lessee assigns or subleases all or any portion of its rights under this
Lease, any assignee or sub lessee of such rights shall be bound by the insurance
and indemnity provisions of this Lease, and Lessor shall obtain from such
assignee or sub lessee its express written agreement that it shall comply with
such provisions.
Lessee shall not violate the terms and conditions of Lessor’s insurance policies
or engage in conduct that would prejudice or diminish Lessor’s rights under its
policies or result in higher premiums.
Lessee shall require that any subcontractor, vendor, or other supplier hired to
perform work at the Property will agree to indemnify, defend and hold harmless
Lessee and Lessor from and against any and all claims, allegations, lawsuits, or
other causes of actions arising out of such subcontractor’s, vendor’s or
supplier’s work done at the Property on behalf of Lessee due to such party’s
negligent acts, errors or omissions.
For any claims made policies, such policies shall have a retroactive coverage
date no later than the Effective Date of this Lease. Coverage must be kept in
force for at least two (2) years after termination of this Lease or an extended
reporting period option of at least two (2) years must be purchased.
Verification of Coverage: Lessee shall furnish Lessor with a certificate of
insurance, executed by a duly authorized representative of each insurer, showing
compliance with the insurance requirements set forth herein; the additional
insured and waiver of subrogation endorsements shall be attached to the
certificate of insurance thereof.
Lessor shall have the right, but not the obligation, to prohibit Lessee or any
contractors/subcontractors from entering the Property until such certificates or
other evidence that insurance has been placed in complete compliance with these
requirements is received and approved by Lessor, which shall not be unreasonably
withheld.






--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED BY THE MADISON SQUARE GARDEN COMPANY


Failure of Lessor to demand such certificates or other evidence of full
compliance with these insurance requirements or failure of Lessor to identify a
deficiency from evidence that is provided shall not be construed as a waiver of
Lessee’s and/or its contractors/subcontractors obligations to maintain such
insurance.
Insurance Separate from Indemnity: For avoidance of doubt, the insurance
obligations imposed by this Exhibit are separate and distinct from any
indemnification obligations imposed by this Lease. The insurance as required in
this Lease shall in no way be interpreted as relieving Lessee and/or its
contractor/subcontractor of any indemnification obligation in this Lease.








--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED BY THE MADISON SQUARE GARDEN COMPANY


EXHIBIT J
List of Plans
*****




--------------------------------------------------------------------------------





CONFIDENTIAL TREATMENT REQUESTED BY THE MADISON SQUARE GARDEN COMPANY


EXHIBIT K
*****




